       Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 1 of 37


                                           EXHIBIT IIH'I
/
)
                                                                                             irí,'iî+',tÌ,   ïl =^ii:'   T,fr lii,,

        NOTICE OF CONIr'IDENTIALITy RIGII'I'S: IF YOU ARE A NA'I'UIIAL, PltllSON' YOU
        MAY IIIIMOVIJ OR S'I'RII(E ANV OF TIIA TOLLO\VING INIIORMA:T'ION F'ROM THIS
        INST'RI.IMENT I}E['ORE IT IS FILED I'OR RECORD IN TIIE PUBLIC IIECOITDS:
        YOUR SOCIAL SOCTJRITY NUMBER OR YOUR DRIVER'S LICENSE NUMJ}ER

                                                   DEED OF'TRUST

         D¿\TDI            June 13 ,2011

         GRÁ,NTOR: Royce J, Hassell and Silvia T, Ilassell

         GRANTOIì,I    S   MAILING ADDRESS (INCL           UD I NG COUNTY)           :




         P. O, Iìox ?0487, Hou ston, Harris County,' I' exas   77   225 -0 487

                                                                                                                    \tø       "
         TRUSTEE;          Shawn Potts, Tt'ustee

         TRUSTEE'S MAILING ADDRESS (IN CLU DING COUNTY)                          :

tfl
!ll      25034 Huffsmilh Cemetery Roacl, 'fomball 'lexas '7737         5
tl
r*l
         BI,INXII'ICIARYT Vista Bank                                                                                 l, "t    t,


         BENEF'ICIARY'S MAILING ADDRESS (INCI,UDING COUNTÐ                               ;

'l
r',1



         14561 Nor(hwest Frecr,vay, IIouslon,      llauis Cormty, Tcxas 77040
,b
Itr
         INST'RUMENT SECIJRED:
{il

         James C, Ilassell's obligation    as a guarantor to pay anyprincipal, interest or other amount basecl
fùr
         upon any funds received by R, Hassell under that oer(ain Line oJiCLeclit between .Iim Hassell , as
ilí
         Borrower, ancl Vista Bank, as Lencler (ancl any amendments, exlensions, rcnervals, substilutìons.
         modifio¿rtions, ancl strpplemonts) in an amount ncvct to cxcecd tho principal amount of'$2,500,000
         plus any acclr:ed intcrest thel'eou (the "Obligation"),



         PROPtrRTY (INCLUDING ANY IMPROVIDMtrNTS):

         This is a deerl of trust lien against lhat certaln real property locuted lespcctively af,6421 HufTalo
         Speeclway, Ìlouston, I-Ianis County, Texas ancl mote palticularly described as the South ltifty Fect
                                                                                                                                   0
         (S, 50') of Lots Nine (9), in Block Twclve (12), of WEST IJI\IVERSITY PI,ACE, an ad<lition in
         Huris County, Tcxas, accorcling to the ma¡ or plat the"tcof, recorded in Voltrtrtc 444,Page 563 ofthe
         Oflicial Real Propelty Records of H¿nis County, Texas, (the "Prope$y"),

                                                                                                                l lPaoe
       Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 2 of 37




         'Ihis   cleed   of'tmst lien is subordinate to that cerÍain Deed of Trust, dated August 7,2007, belrveen
         Royce J. Hassell and Silvia T, Hassell, as Granlor, Deryl D, Bohls, as Trustee, and A,llcgianco Bank
         Texas, as Beneficiary, recordod atFile Cocle 2009-03671 16 ofthc Official Real Pr:operly Rccorcls of
         Hanis County, Texas as modifïed by that cerfain Modiflrcation of Deed of Trust, dated August 8,
         2010, betwcen Royce J, I-Iassell and Silvia T. FIassell, on one hand, and Allegìance Bank Texas, as
         Beneficiary, ou the other hand, recorded at File Code 2010-0393975 of thc Official Roal Property
         Rocolds of Han'is County,'f'oxas,

         OTHER EXCEPTIONS TO CONVEYANCD AND WARRÄNTY:

                Subjcot to any and allvalid ancl subsisting restrictions, easemerrts, Líglrts of way, ntineral ancl
         Loyalty leselvations, mairrlerrauce chalges, zoning lËt'rvs, orclinances of municipal and/or <¡thel'
         governmental authorities, conditions and covenants, if any, appiicable to ancl enforceable againsl lhe
         Propetty and properly of reoc¡rd respectively in the office of the County Clcrk of the co\ìnty in rvhioh
         the Property is located in whole or in ¡rafi,
ill
'tfl
TîI
                   For value received and 1o secure paymcnt of the Note, Grontor conveys atl right, title and
fl       intclcst iu, to and undet thc Propcrty l"o Trusteìc in trust, Grantor rvarants and agrecs to det'end thc
         tille to the properry, If Grantol performs all the coven&nts ancl fhere is no Evelrt of Default ttnder this
         Deecj of Trust, this Deecì of Tlust shall have no lurthel effect, ancl Benefioiary shall release it at
r!l      Grantol's expense,
't
         GRANTOR'S OBI,IGATIONS AND EVBNTS OF DEF'AULT                                  :


þ
'{,
ft                  Grantor agtrees to:

tlr                 1,        keep the propetty in good repair ancl col.dìtìolr;
It
                    2,        pay all trixes ond assessilrents on the property when due;

                    3,        pleset've the lespective Lien's pliority as it is established ilr tliis DeetJ of Trusl; ancl

                    4.        maintain the cunent insurance on the real property for the full replacement value of
                              all improvements with Grantor ns benetìciaties; and

         The failure of Grantor to comply with any of the foregoing f'our (4) obligations after thirty' (30)         cìa1'5

         written notice to comply shall conslitule an Event of Default,

                    If
                   (a) Grantol is in clefault rurcler the Allegiance LoÈn, (b) BeneficÌary has paid any amount
         under the Jim Hassell Guarantyo and (c) Grantol does not roimburse Bcneficiary all sttsh amouuts


                                                                                                              2lPase
         Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 3 of 37




           puid by lìenofioiary in lull after sixty (60) days writtcn notioo, thcn, upon thc condition that all of
           tliesc tlnrce evcnts have ocorrrrecl, there is an F.vent ofiDcfault.

           BENEFICI^ARY'S RI(JHÏ'S            :




                   l.        Beneficiary rray a¡q:oinl in writilrg   a   substitute or successortrustee, succeedinglo all
           r:ights and responsibilíties of Trtstee.

                   2,        If thcrc ìs an Evtnt of Defirull, Beneficiory      rnayl

                             &,      request 'l'rustee   to   l]oreoloso   this l,[en, ìn whioh oase Bcnefioiary         or
                                     Benehcialy's agent shall give notiuc of the forcolosure sale      as   providcd by thc
                                     Texas llroperfy Code as then amended; nnd

                             b       purchase the property a1 any f'oreclosuro sale by ofloring thc highest bid        anct
                                     then have the bicl crediteci to the Note,

           TtÌus'rnn,s DII'l'Ills;
l'u
!"

1l'i               lf tequcstcd by lJencfìciary to fbt'colosc this l,ien,      'lTustee shall:
cfi
11:


ïl                 t.    either personally or hy agent give nolice of the l'oreclosure sale as r:equirecl by tlre
     i     Texas Properly Code as then amentlecl;
çr
r'ï
     i
                   2.    sell anrJ oonvey all or part ofthe ¡rloperly to the highestbidder for cash wiilr ¿ gettoral
     I
           waganty binding Grantor, subject to prior licns and to other exceptions to conveyancc and wananty;
rf         and
l'þ

{¡
                   )          fronr the prooeecls clf thu sale, pny, in this ordcr:
Íl'i
                             ¿,       cxpcnscs of .ft¡rcolosure, includìng u commission t<¡ Trustee of 5% ofthe bid;
tç
                             b.       to Be¡efroiary, the full onìount paid by Bcneficiary under' lhe Jim llasscll
                                      0uaranty;
                              c,      any amounts roquired by law to be puid befbre pûymcnt to Grantot'; and
                              d,      to Grautor, any balance,

           GENERAL PROVISION{ir

                    l.       If any ol'tho Property is solcl unrler:this Dccd of 'liust, Grantot shnll immcdiatcly
           surrender     possession to the puruhaser, If Grantor f'aìts 1o do so, Crantor sh¿ill beûome n tenant at
           sufferance ofthe purchaser, subìcct to an actiotr fbr forr¡ihle detainer,

                    2,        flccitals irr any 'l'rustee's deed oonveying thc property wiìl be prcsurned to bc trrrc,


                                                                                                                 3lPage
      Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 4 of 37




                  3    ,      Proceeding under this Deecl of Trust, ûlÌng suit for foreolosure, or pursuing any other
        rernedy    will     nr.rt sonstitute an election of remedios,


                  4,    'I his lien shall remain superior to lie ns latel cleatccl even if the time of payment of all
        or part of the Note is extentlecl or parl of the property is released

                5, If thsre is a oasualty loss which can be restored to the pre-loss condition of the
        Ptoperty with the proceeds fì'om the insru'ancc, then Grantor shall so rrsto¡e the Property 1o the its
        ¡re-loss conclition, If there is any other casualty loss or a whole ol parlial oondenrnation of tho
        Property, then Grantor sholl teoeive tho proceeds frorn fhe insurance ol thc condemning aufhority ancl
        depositthoscprooeeclsinacertificatcofdepositwithamarketìnterestrate. Orantorguntsasecurity
        interest to Benefioiary in the right to receivo those proocccls, in the proceeds, ancl in the cel'tificale of
        tlcposit, Grantor agrees to sigu nny documents necessary to perfeot this seourity in[crest and
        agreemenl, Grantol also grants a limited power of attorney to tsenetrciary to sigu arry docurnent
        necessaryto petf'ect this security intelest and agreemenl. The liglrts in this pzuagraph are subordinate
        to any respective prior deed ofürust lien or vendor's lien.

                  6,          When context requires. singular nouns and pronouns include the plural
{ü
tlj               '7   , This Deecl of Trust shall bincl, inure to the benefit of, and be exercised by successols
!lr     in interest of all parties.
T4

                  8.          If Gtantor   and Makcr are not the same person, the "Granlor" shall include Maker,

Tri
'h
                  9,          As evidonce of the discharge of Orafforrs rcsponsibÍlity to        prùy   oll taxcs   and
 I      assessrnenls and to keep said premises insulecl, Grantor shall deliver to any holclø of the
til     indebtedness the offrcial receipts for said taxes and assessmenls before tl¡e samc shall become
lr      delinqLrent ancl shall cielíver to any holder of the ir:debtedness receipts showing said insu¡anoe
fi      ptemiums as havíng been paid in advanoe fol cach succeedìng yeal fbr any and all parools of securecl
        properlry namcd hercin,
ilr
flt
TJI
               I       0,
                      Berreficiary nuy renredy any Event of Default without waiving it and may waive any
        Event of Defautt without waiving eny prior or subscquent Even of Defar¡lt,




        ROYCE          J         II"L                                              IA'I"   HASSDI,I,




                                                                                                           4lPase
       Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 5 of 37




         S'TATÏ OIì TFXAS                $
                                         $
         COUNTY OT.'IIARRIS              $


                  This instrument was acknowleclged bcfore me on    this I [1         day of June, 201        l,   by Roycc
         J. I'Iassell.




                                                                          blic    -   St¿tc of 'Icxas

         S'|ATE OF TEXAS                 $
                                         $
         COUNTY OF HARRIS                $


                   'I'his instrument was acknowledged bctbre me on this   l¿rr^       day of Junc, 201 1, by Silvia
         T'. Hassell,
                                                                                  -

itl
TI
\f                                                             Notary             -- State of Texas
T!l

         AITER RACORDING PI,EASE RETIJRN 'I'O:
J'
ill        Shawn     Potts
                Huffsmltli Cenetela/
            25034                            Road             //                            CYilTHIA         L,oRoofls
           uonball-, Ex 77375                                                                N0I^RY Pl,luc rl^rÉ ft lrltr
                                                                                                 c0t¡lliloN rI?tif!r
                                                                                                   -16_2
tr
'Iir

fii
tli
                                                                                                                            N)


                                                                                                                            =
                                                                                                                            ç,    -lì
                                                    JUL 1e   2011                                                           rDr
                                                                                                                            ta    rrl
                                                      .Sf.- S***                                                            -tJ
                                                                                                                            (¡¡
                                                          COUNTY OtËRX
                                                          HARRIS OOUNTY. TÉ)(AS
                                                                                                                            o
                                                                                                                            ct




                                                                                                                S   lPase
Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 6 of 37




                                                        R.ELNASD


                                                       L     Delinitions

 Dgçd of Tnrst shall ¡ncan that cerlain Desd of Trust, datc<l Juno 13, 2011, bctween Royce J nrrd Silvia
                                                                                                          T
 Hassell, as Grantor, Sharvn  Potts, as Trustee, and Vista  Bank,  as BeneficÌ4ry, aud rçcorded at lrilc No
 20110297120 of the Official Real Property Records of Haris County, Texas;

  Prope   rty shall mcao the rcal proporty describcd in the Desd of Trust;

  Liens shall mean any and all clainrs, ve,ndc¡r's liells, doed of trust liens, sccttrily itr(closls, or othcr liçns.
  c)rarges, or enoumbrances against tbe ProPcrly;

  H-plder shall mcan the undersig¡ed os the sole owner of all righl, litle u¡cl interost ìn, to or under thc Debt, the
  Dcsd ot'['rust, and tbe Liens who hæ nol othorwisc pledged, æsigned, conveyed or transt'erred, or agreed to
  ploclge , assigr, convey or tratrsfer, any whole or part of any right, title and fulterest in, to or underlhe Debt, lbe
  Decd of Tnrst, and    tle Liorts

  Maker shall mean each p€rson obligated under the Debl,

                                                            2. &ecitsls
  Maker has now pairl the Debl. securecl by the Liens, I{oldel'executes this Release to release and disel,hargc the
  Liens.

                                                             3.   Tex[

            F'or goorl and vafilablc gonsitloration (thc re ceipt ancl sufñciency of]which has bocn aoknowledge d), the
  Ho'ft|cr, thrnugh the undelsigued fully autlrotized and bincling sigtlattrle, do HìIIREBYRELEASE' ACQUIT ÀND
  roREvEn Drscr¡¡Rcr, uoJUy tt ir instrument          <1o   RELEASE, AcQUIT AND     roRnvER rrrscH^lnGn, the Liens
  and do hereby CONFIßM| and'bythis instrumetrl do CON['!ßM, that the Propcrty is free and clear of the Liens,

  sigrccl    this,Jl   aayor   Za**/               .2011at     l/nU/;'-*'        l ,'           :.counrv,'Ibxar'




                                                                    By
                                                                           : SIIAWN     POTTS
                                                                    Position: Trustec
Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 7 of 37




  Stste ofTexas

  County of Hanìs

             This lrstrument was aclmowledged before meonth",4lçf dry   ol lZt^*ø*{   ,2011 by ShawnPotts,
  Tlustee,




  After

  Royoo tr, Ilæsell
  P,O, Box 20487
  Houston, TX17225




                                                                                                             L
           Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 8 of 37

                                            EXHIBIT IIII'                                  ll3 :!. :;i if,ir :;l: :l 'r;!' ::j jji d'
                                                                                        :;-l
                                                                                        r-rr/:i4,i:lt:!:i:;l Ê[r;1 ç.:Ìir r"¡iJ



        NOTICI OF CONFIDRNTI^LI'I'Y RXGHI'S: IIr YOr] A[Lll A NA'IIjI{ÂL PEI{SON,
        YOTJ I\|IIIY I{IìT.\IOVE OTT STRIK!] ANY 0F I'Í{TI IIOLLOU/ING INF'OR]IIA ION
        IIROI\,I l'HIS INSI'RUJ\IEN1. I}ITFOIIt¿ 1T. IS I..II,IiD [.OIì. RIiCORD IN TÍIE TIJtsI,IC
        RI'CORDS: YOIIR SOCIAL SttClUtlIT'\i Nt,MIìtìlR OR YOI;R DI{-IVf",Il'S l,ICI'){SI']
        NUI\4IìETT
                                                        ,TRT]ST
                                               DEDD O!'

        DA'flL           M¿y l,'2012

        GIIAN'I'OR:      Royce J, Ilasscll and Silvia T' Hassell

        Gll./\N'r OR' S M AILING ADD       RIdS S (IN C   LUDING {IOIINTY)         :



        P. O. Box 20487,IIoustotr, Haltis County, 'I'cxas '77225-Û487

        TRUSTTùI,I: ShawPotts,'L'rustee
11

        Ttì.tJ   s'[ItE' s MAILINC   ADDRX:,S S   (INC[, t] DING CO tlNillY)   :
{
ii
        25034 Hu!'fsmith Ccmetery Road, Tomball, Texas 71315
J

i

å
        IIENtrFICIARY:          Jarnes Cl Ilassell
q

I
        R¡lNEFICIAllYrs MAILING ADDRtriSS (INCI,tJ DING CIOUNTY)
ir
    i
        122I"1l)uncan Itoacl, Houston, Ilartis County, Toxas 77056
ü

I
        INSTRUMENT SI]CURDD:
tr
        .lames C. Hnssell's obligatign as a guarantor to ptry nny princil:aì, interesl. ol other amourt bascrl
        upon axy funds receivra"Uy R. Uæsett & Co,, Inc. (or its âffiliated companïes) undcr that oertail
É



        I jne of Creclit betwecn l{assell ConstnLction Company,, Inc.o as lJorrowor, ürcl Vistri
                                                                                                    Barrk, as
        Lencler (ancl âny amendmenfs, extensions, t'enelvals, stibstitutions, rnoclifitcations, anct
        supplcmcrrts) in an amourlt nevcr to excced the prinoipal amount of R, Hassell's ourrcnt
        obligation on the Line ol'Creclìt plus any accruecl intercst thereon (thc "Obligatíon")'

        PROPER'I'Y (rNCL,I)DING ANY IMJ'IìOVEMENTS):

        This is a deect oltrust lien against that certain real propelty located 6417 Buffalo Speed'*'ay,
        Houston, Harris County, l'exas arrcl rnore particularly ilesoribecl as thc North lìifty Feet (N.50') I
        of BlockNine (9), in Block Twelve (12), of WITST IlNlVl-',RStTY PLACH, ¿rn adcliiion in llanis
        Connty, Tcxas, acoorcling to the map or plat thereol., recorcled in Volume 444, Page 563 of'thc
        Official Iìcal Properly lì.ecords of lla¡ris Cgurtty, I'exas, (tho "Property").


                                                                                                           1lPáge
        Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 9 of 37




                                                                            'I'rust, dated July 6,2007, between
     Tlris cleecl of tr.usl. lien is suborclinate tri that certâin l)eed of
     Royce J, Hassell ancl Silvia'l', Hassell, tts (irantor, .lames W. Goolsby, .Tr,, as'l'rttstee, and
     sterlìng Ilank. as Eeneficiary, recorclcd at F itc cocie 2007-0423777,

     O]lHEll, ntlxCnfrTn()i\S 'I'O CIONVIi)YA,NCfrI ÂND \! ARTIANTY:

             Suþject to a¡y anct all valí<1ancl sr-rbsjsting rcstric!ions, caseneuts, righls nf wa¡r, rninera.l
     ancl royalty rescrvations, maintenanoc charges, zoning larvs, orclin¿¡nces of municipal ¿urcl/or
     oLher joverunental authorilies, conclilions and covcnarlts, if i'rny, applicablc to and enforceable
     agaipsì t.hc property ancl proper:Jy of recorcl respectively in thc office of the Coturty Cllerk ol'thc
     county in which the Propcily is located in wholc or ìn pad,

              Iìr:r value receivcd ancl to secure payment of the Nr.rte, Cirantor conveys all right, title ¿rnd
     interest in, to an.d unclø rhe Propcrty to lrustee in trust. (ìrantor wff:ranls and agrees to tlefeucl
     the title t<l thc property. lf Cirantor pert'orms all tire covenants and there is no l-ivcr-ri of )efä-ult
                                                                                                            f



     unclel this Dcecl oi"I'rust, this Dcccl of"I'rusl shall have no furthe.r ef'lþct, anrJ .Beneficízu'y shall
     release it at (h'antor's exPense,

     GRANT OR' S OIìT,X 6}/dT'NOi\ S AND EVT.]NTS OF DII]I'A ULT                  :



             Cì¡antor agrees to:

I            't
                  .   kecp the property in goocl repair ancl oondìtion;
,1



iJ
             2,       pay all laxes arrd assessments on the property wherr duc;

             3,       preserve the re.spcctive.[,ien's pr-iorìty   ¿rs   it is est¡rhlishcd in this l)ccd of 'l'rust;
     and
il

t            4,       m¿úntain the ourrent insu"rânoe on the real plopcrly for the ful) replacement v¿iluc
                      of all improvenients with Grantor as beneficiariesl and

     The failule of Grantor to comply with any of thc fbregr:ing f'our (a) obligatiols afterthirty (30)
     da1's wri[ten rrot.ice to comply shall constitute an ]ivent of f)efauft'

              If (a) Beneficiary has paicl any amounl. under the Obligation, and (c) Grantor does trot
     reimburse Ilenelirciary ali sur:h-anrounts paid by llcnefìciary in full allcr sixty (li0) ditys writtcn
     notir:e, thcn, upon the oonclition that ¿ll oflthese two events häve occurrecl, therc is an l-ivent of
     Deflault.

     BEN$:[- ICIARY' S IUG H'I]S      :




                                                                                                          2lPagc
   Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 10 of 37




        l.         Beneficiary nray appoint ìn wrÌting a substituto or successor trustee, succeccling to
all riglil.s ancl responsibilities of 'Irustee'

       2.         lf   there is   ¿tn   Hvent of I)efault, Beneficiary may:

                   'à.       request T'rustee to f'oreclose this Lien, in which case Beneliciary or
                             Beìreficiary's agent shall give noticc of the foreclosurc sale ¿rs plovicled by
                             the'l'exas l'ropct1,v Cocle as thcn amended; and

                  b          purchase the propefty at any foreclosure sale by <fIèring the highesl bicl
                             atrcl lhen h¿rr.,c the bicl oreditccl to the Note.

TIt USTIùIù'S t)[J'['ItrS

        If   requestecl by Renefìciary to ftLreclose this l,ien, il}'r"rs(ee shalll

        l.         eitherpersqnally orby agent give notice o:Í thc f'oreclosurc sale as rcquired bytlte
'l'exas l'}roperty Code     a^s   tJren amended;

        ?,       sell and convey all 9r part of the pnrperty to the highcst bidcler: ft;r cash with a
gelreral warrar:rty binding Cìrantor, sulrject to prior liens ancl to other exceptions to conveyanoe
and warranty; and

        3.         fÌom tlre ploccccls oÍ'the salc,            paty,   in this order:

                   a.        cxpensÊs
                             'trid;
                                                ol   floreclosure. including a comnrission to '.['rustee              of 5% oflthc

                   b,        to l3enefreÍary. the f'ull antount paid by Henefi<;iary rurder thc Obligatlorr;
                   c.        any amounts requircd by law to bc paìcl before payment to Cjrantor; and
                   cl.       tcl (ìrantor, anY baúancc.

GÐN!IR¿.I-       PR    OVtrS[().|{      S   :




        l.                                                                  Cir¿rntor sh¿rll immediately
                   If any ol't'hc Properly is solcl undcr this Deed of Ttust,
sume¡:der possession [o the pr"rrchaser. I1'Grantor fails to c1o so, (ìrantor  sha.ll becolne a [cnant ât
suffcranoe of'the purchaset, subjeot to an action tbr forcible detaíner.

        Z.         Regitals in any Trustee's decd conveying                   tLrc   property   will   Lre   presttntecl ir¡ be true.


        3.     Proceecling qncler this Deeci <¡f Trust, fìling suit f'or f'oreclosul's, or pursuing any
other remecly will not con$titïfe a¡r cleotion of'remedies.

        4,        'Lhis lien shall remaìn supericlr tcl lierrs later createcl cven
                                                                  js
                                                                                                   if   the tiLrre of'payment      of:

all or parl. oflthe Note is extendecl or part c¡f'the pfoperty released.


                                                                                                                         3 lPage
           Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 11 of 37




                 5.      [l'thcre is a casualty loss which can be restored to the pre-loss condition of the
         llroperty with the pror:eeds fi:om the insurance, then (hantor shall so restotc the Property to the
         its pre-ioss conditi<¡n, lf there is any other casualty loss or a whole or: putial condemnation of the
         Property, then Grantol .shall rcceìve the proccecls from the insurance or the conclernning authorjty
         anôdeposit those proceecJs in a c,efiificate of deposit with a market interest rate. Grantor grants a
         security interest to lScncficiary in the right to receive those proceecls, in the proceeds, and in the
         certíficate of cleposit. Grantor agrecs to sign any documents necessary to perfect this security
         intereslancl agreiment. Grnntor also grants a limitecl poweï of attorney to l]cnclÌciary to sign arry
         doc',ument n*"ì"*.nry to ¡re¡fÞot this security interest and agrcement. The rights in tlris paragraph
         are suborclínate to any resp-tctiVe prior cleed of'tru"-t lien or ve¡r<Jor's lien,

                 6, When context requiles, singrrlar nouns anct pronouns include the plural.
                 7.          ll'his Deed of 'Irust shall bind, inure to the benefit ofì and be exercised by
         succcssors in interest of all parties,

                 B.          Il'Grantc¡r ancl Mzikcr âr'e not the same person, the "Crantor" shall inolucte Maker
t
]{               g,   As evidcnoe oJ: the clìscharge ofl Crantor's resÌronsibility to pay all taxes and
I'
         assessments ¿nd to keep saict prcmises insured, Crantor shall cteliver to any holcler of the
         indebtedncss the otìficial receipt.s .for said taxes and asscssments bel'orc the szune shalì become
 I




J        clclinqucnt and sha.ll cìeliver to any holclcr of the indebtedness rcoeipts shorving said insrtrance
         prerniuns as having been paid i¡r atlvance fbl cach succeecling year for: any arrcl all parcels r:f'
Il
         secured property named herein,
 !


                 t0,   Benefioiary ma'y remed), ¿u:rY Event of Default without waiving it and may waÌvc
{
I        any lÌvent of       without waiving any prior or subsequcnt Ëlven of Default,
J
     I
ü




                 I-1,   J.                                                  SILVIA ]', HASS




                                                                                                        4 lPage
    Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 12 of 37




S1'AT'Þ]ÛF TEXAS                    î
                                    $
COL\TTY OF HARRIS                   C


                                                                                                I
        This in.stnrment   wi¡^s   acknr:wledged before me                  on   this   {3-Y        day of'               2012,
by Iloyce J. flassell,

                                          ISABEL REFKA
                                           NOÏARY PUBIJC
                                           STATEOFTEßS
                                     00i,fvl,   E)(PIRE$ 0+21.P01 4                 Public -- St¿ilc          Texas



ST'A]E OF TEXAS                     $
                                    $
COUNI'Y OF IIAzuIIS                 $


        it'lris instrurrrren[ was acknowledged before rïì.e                  on tfis 3)4            <lay   of             2012,
by Silvia T, Flassell.
                                    ISABÊL REPKA
                                        NOTARYPUBUO
                                        SIAÍE OFTEXAS
                                0olrl¡'i|, ExHnES 0se1.2014                Notary   l\blic   -- State       'l'ex¿¡s



A   lìTlilR Iì.Í,)C-IORDING   FLF:,A SE     RETXiRN          1['O     :



Shawn Potts
25034 Huffsmith Cemetery Rorul
Tor¡ball,'I'exas 7737 5

                                                                                          ürt



                                                                                                                                I
                                                                htþ
                                                                          W.E#f'Ë'#f'ffi                                        1".




                                                                                                                       5lPaçe
        Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 13 of 37

                                            BXHIBTT I'JII
                                                                                           :q !".r lL   l=:.t   tlt tl,t: :ll '!¡ ::J ;ji ;i''
                                                                                           lj:i,¿21rl'tû1                 hil-'i: $.,Jit " t"t¡i

      NO'IICE ()!' OONFIDlilNll'lAI",l'l'Y RIGIITST Il' YOU ARn A N^TURAL I¡ERSON,
      YOU MAY RIjIMOVE OR STRIKE ANY OF llHE Í.OLLO\ryING INFORNÍA'I'ION
      tiROM THIS INSTR{IMB,N'I' BIJIi'OI{E Il' fS FII,ED FOR RIi]flOR-D IN TIIE I,UBLIC
      RECiORDS: YOIJR SOCIÄL SDCURITY NUMBER Ol{ YOUR DRMIR'S LICIINSE
      NUMITEIì

                                                 DEED OF TIIUS'I
      DA'I'H;         May 1,2012

      GIIANTOR: Itoyce         J. Hassell ¿rnd   Silvia'l',   Hassell

      GI{ANTOR'S MAILING /IDDRESS (INCLUDING COTJNTY):

      P, O. Box 20487,Ilouston, Harris County, 'I'exas 77225^0487

      'l'ï.USTEET     ShawPotJs,'l.msteo
{r
{     TRUS'I'¡10'S I\{AILINC; ADDR$SS (INCLIIDINCJ OOtJNTy):
4t


Ir
.l    25034 Hufl'snlith Ccrnetery Road, Tomball, 'J"exas 17375
llt

I     BENEFICIAIìY;           Ja:nes C. Hassell
u
I     BnNEB'ICIIÄRY'S MAILING Á.DDRIISS 0 NCLUDING COUNTÐ
I


{     l22Il   l)uncan Road, Ilouston,   Ilaris Corinty, Tex¿rs 7705(;
ü
If
      INSTRI]MRNT SECURED:
14

il    .l¿mes C. Ilasseil's obligation as a guarurtor to pay any principal, intorcst or other amount based
h
      upon ally lunds received by lì. l{¿rssell & Co., [nc, (or its affiliatecl crxnpanies) ulnder llrat cerlain
      Line of'Creclil, betwcen Ilassell Constnrction Compury., Inc,, as tlorrower, and Vista Bank, as
      Lender (anci ally amendtnents, extcnsi<;ns, renervals, substitutions. moclifications. arrrl
      supplcments) irr an amount never 1.o uxoced the principal amorurt of R, Hassell's crrrent
      obligation on the Linc of Creclit plus any trccrued interest thereon (the "ObligaLicln"),

      PROPDRTY (INCLUDING ANY IMPROVEMENTS):

      Tlris js a deed of trust lien against that ccrtain real property lor:a(ed respectively a\ 6421 Buffblo
      Spceclway, Houstotr, Harri-s County, Texas ancl more palioularly describecl ¿rs the South llifty
      I'eet (S, 50') o[ J,ots Nine (9), ìn Block'l'welve (12), of WEST IINI\TERSITY PLAC],h, an
      acldition in T{arris Corutty, Texas, acr:<;rding to the rnap or plat thereof, recordecl in Volurnc 444,
      Page 563 of the OfTicial lteal Property Records of Harris Corurty, l'exas. (the "Properly"),



                                                                                                                l lPage
      Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 14 of 37




ßt¡iNnÍrICIA[rV'S R[(;Ít'n's

         1. Beneficiary may appoint in rvlitíng a substitute or sucoessor trustee, suoceedìng to
all rights anrl responsibilities of Trustee.

             2,        If there is an Event of Default, Benefioiary may:

                       a.      request T'rustee to forcclose this Lien, in which case Beneficialy ol
                               Renefrciary's agent shall givc notice of the f.oreclosure sale as provided by
                               the Texas Property Code as then amcnded; and

                       b       purchase the properiy at any fbreclosure sale by ofl'ering the highest bid
                               ancl then have the bid creclited to the Notc.


TII   [J   STEE'S DIJTIIi]S:

             lf   requested by Iìeneficiary to firreclose t^his Licn, Trustcc shall

             L  eiîhelpersonally or by agent give notice of the foreclosru:e salc as required by the
ll'exas Property Clocle as then arnencled;

             2. sell and convey all or part of the propefy to the highest bidder for oash lvith a
general wamanty binding Cirantor, subject to prior liens and to otl:er exceptions lo cronveyånce
ancl walranty; rurd

             3.        from the prooeeds of the sale, pay, in this orrJen

                       I       expenses    of f'oreclosure, including a comrnission to T¡ustee of      59lo oll the
                               bid;
                       b       to Ïleneficiary, the fill ametuf paicl by l:ìenefìciu'y under the Obligation;
                       c.      any amounts required by law to be poid bcfore payment to Grantor; and
                       d.      to Grantor, any baìance.

Glr)NItIl,,\L PR0VISIO            NS   :




             L    If any of the Property is sold u¡der this Deed of Trust, Grantor shall irnmeclíately
surrender possession to the purchaser. If Gralrtor fbils to do so, Grantor shall beoome a tenant at
suf'feÌzurce of'thc purchaser, subjcct to an action for forcible cletainer,

             Z.        Recitz¡ls in any Trustee's clecd conveying the pr:operty   will   bc prcsumecl to bc true,

             3,Procccding under thís Dced of Trust, frling suit for foreclosure, or pursu.ing any
othcr remecly wilì not constitute an eleoliolr ol'renleclies.




                                                                                                      3 lPaçe
  Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 15 of 37




        4.        't'his lie4 shall remain superior lo liens later creatod even if the tirne of payment    o1l

all or pitt o:[ttre Note is exlencled or ¡rart of thc prope.rty is rcleasecl.

        5.       ilthere is a c¿rsl¡alty loss whir:h czur be restored to the prc-loss conditìon of the
Property with the proceecls from the insrrrance, then Glantol shall so restore the Property to the
its prc-loss conclition. If there is iury olher casualty loss or ¿r whole or partial condemnalion of tìre
Propcrty. then Cranlot shall receive the pr:oceecls fì'oln the iusurance or thc ccrncie.mning aurhori(y
and clcposit thosc proceecls in a ccrtiticatc o I cleposit rvith a rnarket interest rate . Gratltol' grallls a
security intsrest to nJencfìciary in the rigìrt to reoeive those proceecls, in tlic pt'occcds. and itl the
certificâte ol deposit., Crantor agrees to sign any docrtmenls neoess$:y to per('ei:t ti:is seculity
intercsi and agteemenl, Cr¿urtclr aìso grants a limited power of attorncy to llenefioiary to si$r an¡'
clocumelt necess¿rry tr.r per:f'ect this security interest attcl agrcemerrt. 'f 'he rights itr thìs paragraph
are suborclinate to any respective prior dcccl of trust Iie¡r or venclor's lietl,

        (;,   'When
                      oontext recluires, singr"rlar nouns and pt'ottouus illclucls the plLrral

        7.       This Deecl of] "fnrst shall bind, ìnure to thû bcnefit ofì antl be cxcr:cisccl by
suocessors jrr intercst of all parties.

        8,       If (irantor and Maker      are not the sarne person, the "Gr¿urtc,r" shall ínclucle Makcr


        9,      As evjclence of the clischarge of' (lrantor's responsibility to pny all taxcs ancl
¿rssessments   and to keep said prentises insut'ecl, Grantor shall cleliver 1o any holclct' of the
indcbteclncss the ofTioial reoeipts f'ur saicl taxes and assessments bel'ore the same shall become
                                                                                                jnsulance
clelìncluent ¿ind shall dclívcr to a"ny holder of'ttre iuclebted¡iess rcc',cipts sirowing saicl
premiums as hzrving been paid in arlvarrr:e for each succcedlng -vear for any aud all parcels of
scculecl prolleÍy natrrcd hetejlt.

         10,   Betrcllciary may rcmcdy ein-v !ìvenl cll DefiLultrviihout rvaiving it and ma-v rvaive
ân)/ Event of Default wjthuut waivilg rury pr¡i¡¡ or srrbse.clucnL Evcn of Default.




    YCE   J       sÌ.t.1..                                                     1" HÂSS




                                                                                                  4lPage
     Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 16 of 37




     STATE OF TþXAS                         $

                                            $
     COTINTY OF I{ARRIS                     $


              This instrumerrt was acknowleclgeclbefbre lre on tlri, 234                                          day    of               2012,
     by         J. Ilassell,

                               ISABEL REPKA
                                IIOTARY PUI3I.JO
                                STATE   OFIÐOS
                          üOtitt4,   flflæe0+¿1"ffi4                                           Notar:y Puhlic -- State o



     S1A]'E   OT,   'I'L'XAS
                                            $
                                            $
     COUNTY OT.'HARRIS                      $

fi            'Ilris instrument was acknowledgecl l:efcrre mo on this -J                                     34     ¿ay of:              ,2012,
N'
I    by Silvia T, Hassell
lr
I                           ISABEL REPKA

I
                               NOTARY PUBIJC
                               STATE   OFTdAg                                                    Jt*hl' p.,/'#*/
ü
rl
                         0Oliftl, ilPlRE0 0+31'101      4                                      ñór     Public -- state   <vf   Texas

I

,J
     AF'TER IìECOruXNG P[,I'ASE RDT{JRN TOI
t)
*
     Shawn Potrs
     25034 Huffismitb Cenretery Roa.d
h
{    Tomball,'I'exas 17375                                                                                                                    '"ì      t




                                                                                                                                                1...

                                         ffiüf,r,fhffiü{HHffiffi
                                            tu llr,ùrS4Æl       dlfi ül      Üú   ¡   h6!
                                             h   ardd ñtf¿   fto'ù   ú þC   În?rï     d   nÉ




                                     [4AY   24     201?


                                      5*.- S+.*"É
                                            OOUNTY CTEFK
                                            HÀFRIS OOUNTY'                    TÐ(^S




                                                                                                                                       5lPage
                   Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 17 of 37


                                                           00000                                                                                                                                                                                                        (r
                                      09t02                    TÈiÄS                                                                                                                                                                                                    ii
                                      11.o8t28l

                                      r   fcodó 13196                        lhle     report lvlUST be llÞd to oatlsfy lranchise tax requlTomonts
                                                                                                                                                                                                                                                                        t
    I       Taxpe¡l6r numbor                                                            year
                                                                                       r Repod                           You havo carlôln rlghts under Cheplef 552 End 559, Gov€mment Codo
                                                                                  tI                                      I
                                                                                                                         lo revlâw, f0quo!t, ånd côrfect infomallon uo hÊve on filo aÞout you.
            1? 60 65 60831                                                        | | ZOOg                               Contaol us al; (512) 483-4600, or (800) 252-13€1, toll lree nouonwltta.
                                                                                                                          I                                                                                                                                             I
                                                                                                                                                                                                                                                                        (t
        Tûxpây€r ñârne
                                                                       Inc.                                                                                                                                                                                             (t
         .R. Hassell Properties                                                                                                                                                                                                                                         îr
        Môrlrng àd0rõs                                                                                                                                                                Secrelary ol Stats ne number ot
          PO Box 20487                                                                                                                                                                Complrdlor lilc nvmber                                                            I
        Clty                                                                         sl¡le                                             lZlP   Co(þ            I Plus   4
            Houeton                                                                   fDx                                              Ittzzs-otet            I                          0159¡185100                                                                    Éi
                                                                                                                                                                                                                                                                        5;


    I   Enlib/s
                    check box It there aro qrronüy no chêno€Ê or addlllons lo rì8 lnlornston dlsdâyed ln secilon A of this reporl. Th€n compl€le sscllo¡g g nnd c.


            PO Box 20487                                                                     Houston                                             ,rx. 77225-0481
        Prin6ip6l placc ol busln?ss
            Pô Box 20487                                                                     Houston                                             trx. 17225-04e1                                   I
                                                  Oltþer, dkeclor End membBr lnlonnallon 19 r€Ported as ot tho dele e Publlc lnlornallon
        Pleaso slgn bolowl                        Rcport is aomplolêd, Tho inlormotion lc updotod ônnuolly as parl ol lho ftanchls,c lax
                                                  report There ls no foquhemenl or procadure fot Suppl€msnling lhe ¡nfomalúon as
                                                  omc6ls, dirocloñ¡, of membors chanos tl|fougholrl lh0 yoal,                                                                       ililililililil       ril   ffi   iffi ilil ffi   il,ililil   ilil ilil   iltiltil
        SÉCTION             A,   Namo, l¡tlo ond múll¡ng o0drees of qach omcor, diredor ol member,                                                                                                     t? 60'6s6ûê3i0a
        Name                                                                                   Ïllle                                                     O¡roctor                                       mmddly
                                                                                                                                                                            Term
            Royc€               ¡f   , Hassell                                                   Presfdent                                                @         ves     exphalio¡r                                  1231 08
        Melltng eddress                                                                        CilY                                                                         Statê                                                    coae
                                                                                                                                                                                                                          jztn
            PO Box 20{87                                                                         Houston, rx,11225
        Narne                                                                                  Tltlo                                                     Dlrs610r                                                mddyy
                                 g. 518ÃõI¿IDóE
             ALAD
                                                                                                 Viee-Eresident                                           fl        ves l"i'.*"                I                        123108
        Msiling oddre!c                                                                        Clry                                                                         Sloto                                                    codÈ
             PO   Box 2048? _                                                                    llouston, ÍX,11225                                                                                                       lzrP
        Narîo                                                                                  Titlo                                                     0ireclor                                                mddYtt

            Ricardo Eodeschini                                                                    Secretary                                               fl        tt.     Torm
                                                                                                                                                                            sxp¡ral¡on                                  123108
        lYlðiling oddreB!                                                                      City                                                                         Stôt€                                                    cøe
            PO Box 2049?                                                                         llourton, rX                 11225                                                                                       lzte

    SECTION             g.       Enter lho lnfomalion requhod lor oach cnrporation                u    LLC, ll ôny, in whlch lhl$ reprling Êntlly ovrr¡s an lnlsrssl Þl lBn percðn¡ (10yó) or norê
        N.emo of ownsd (subsfdiary) corporaùon or lrmrl€d lrôbrlity                  compâny                        Stele of fomatlon                     Texas SOS f¡le number, ¡l any                              PercênlÉge ol O\,vnarshlp
    I                                                                                                           I
                   of owned (subsidiary) colpore(ion or hmrted hôb¡lrty              compóny                    j
                                                                                                                    Steta of fometion                     Texas SOS t¡le number, lf€ny                               Percentô96 of ownersHp
    lffie
    SECTION             C,
                 Etiler tho lnformâtlon ¡cquired lal each c¡rporâlion or LLC, il sny, thal owne sn lnlelssl of ton pnrcén¡ (10%l or mcro ln lhlr reporlrñg ênt¡ly.
     Name d ownêó lDarènt) côfDôration or lrmrled tìâbìlitv c¡ñpany                 Slâtâ ol lormâllôn                 T.veq SflS filÞ          It aN      Þôrr.^lñ^À
                                                                                                                                                                      ^l
                                                                                                                                                                         ôu'^Àrahl^
                                                                                                                                       ^ilñhÞr
            NONE'
                                                                        on f ro' (sce rnsr¡uo.o*               vsu neod ro mako        chansoe)                   Check ôox ¡t you noed formr tÒ chsngo

    lffi;ïi:i1                              '".i]tËt"iîuîûenrrv
                                                                                                          rr
                                                                                                                                                         ri       lh6 regirtorsd ogsnt gr rcgislomd offc6 inlofinal¡on,
    I                                           20487                                                                              lclr'                                                   stete                                     ZIP Code
    f   otttce: PO Dox                                                                                                             |    Houston                                                TX                                     17225-0497

    for seceons       À      B, ard C, it   necersary)lf hlomaüon tfill b sval8ùt€   for   publn nspecllor.

        I   dsçlors lhôl    lls inlormol¡m                                      ls l¡us and conæl to ü¡ô bêrl ol ny knorledgo and bell¡|, æ ol the dalú below, ¡rd tist a mpy of lrs r6porl has
        bo€4    naild      lo sarì person                                      drnrlot or m¡mb8r ¿nd u{r is nol cunenlly employd by lhls, or a tshlcd, corporåltoí or ûm6d lteòtlity mmpeny,

                                                                                                                    I
                                                                                                                        Tnþ   \,l¿6.                 I
                                                                                                                                                         Dalc                                          lArôa code snd
                                                                                                                                                                                                                      phons number

6 ;113
                     Þ                                                                                              lpresidenr                       I 04/28/2008 | lrrr,qoo.                                                               TS           tZ
7                                                                                                 teras coriíirrollèr Oficlal Use Onty
6

                                                                                                                                                                           .l-u.,o.                    lllr,*,*ol¡l
                        t.



                                ilfi,ffifihffi#fl
                        I
                        ¡
                        I
                                                                                                                                                                              llrill r   lil   I       lililil         ilillilll          lll lil      lll ililil
                                                                                                                                                                                                                 1022
          Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 18 of 37


                                                00 002 s01 505                                                                                                 Filing Number: 159486100
    88070t 12.08-00
    TX200e                  05't02                         TEXAS FHANCH¡SETN( PUBLIC INFORMATION REPORT
                            (Fov. l-08,/28)                       (To be l¡led by corpontlons and Llmlted Llabillty Compenles (llCS)J                                                                                                 tr-
                                                                   Thls roporl MUST be flled to sátlsfy ftânchlBe lex rgqullement8                                                                                                     0
                            ¡Tcode 13196                                                                                                                                                                                               I
    r    Taxpayernumber                                                          t   Report yeat                         You havo certeln rlghts u¿rderCheptet 552 and 559, Qovemment Code,                                           0
          17506560831                                                                     2009                           to raview, /Ðguest, and cofleca ¡nlormã,tlon wo havo on file aboul you,                                      I
                                                                                                                         Contact øs ati (51 2) 469-4600, or (800) 252-1 381 , loll lrce nalionwldo,                                   2
    la¡Payú nEm                                                                                                                                                                                                                       2
     R.
    M¡[¡n9 åOOEß
                 HÀSSEIJIJ PROPERTIES                                , INC.                                                                                                                                                           0
                                                                                                                                                                                                                                      0
        PO BOX 20487                                                                                                                                                                                l¡lr numb.r
                                                                                                                                                                                                                                      2
                                                                                                                             t¿tY   vôoe
                                                                                                                             lttzzs
    utry                                                                     ùtrto                                                                   ¡ FIUA 4
                                                                                                                                                                                                                                      ô
     HOUSTON                                                                   TX                                                                    I   0487                                       86100                             5
                                                                                                                                                                                                                                      ô
                                     m cwhuy no cJr¡ngô! s         addllron€ to tho lntqmot¡qn dleplnyod     h 9ællon     A o, lble ¡úport' 'lhcn qenvlÐ10 goofloÞ E oô¿ C'
    tr           Ohodr þox ll thBq




l'Ëö"Ëöïi"å'oeez,
I¡flncrpql ptst ot Du¡nù¡
                          HousroN                                    , rx 77225-048?
lsÀDrE
                                              Offlcar,   dlrectot                      lon ls reportsd as of tho data a Publlc lntormellon
    pleaSe siqn betOWt Repon                           ls compl                        ¡s updated annually es.part of tho franchlse tax
                                              report. Thore  is              rt or fJrocedure for supplementlng the lnformalion as
                                              ofllc€rs, dlrec'tore, or meñbers changs throughout the year.

    SECTION          A,   Name, tllle and mailing address ol each offlcer, dl¡ector or member.                                                                                                  1?6065          8ll
    Nomc                                                                                   e                                                         utrætd


    ROYCE HÀSSEITIT                                                                    PRESIDENT                                                    ffi        vrs    Tom
                                                                                                                                                                      oxphâlldr
    Mêlllng qoorôE                                                                    uny                                                                             ÞtEto                               4rr uæ0
    PO BOX 20{,-87                                                                     HOUSTON                                                                         TX                                 77225
    N¡MC                                                                               r tr¡9                                                        uiætg                                      mmddyy
    RICÀRDO TODESCHINI                                                                 SECRETARY                                                    !          ves    TcTm
                                                                                                                                                                      orplrållm
    Mdnno    aootw                                                                    u[y                                                                             òlBto                             t¿rts   uoo0
     PO BOX 20L87                                                                      I{OUSTON                                                                        TX                               li      7   22s
    N¡¡ìO                                                                             Tlilo                                                          Dfdlol                                     mmddyy
    TERRY               K    TÀURIET,IJO                                              VICE PRESIDENT                                                !          ves    lcrm
                                                                                                                                                                      o¡pl.tllon
    MÐÍnÐ    ¡dorcs                                                                                                                                                   ùt¡to                             r¿F uooo
    PO BOX 20487                                                                      "tfouston                                                                        TX                               17722s
SECTIOI{             8.
                Enter tho lnformatlon r0qutr6d for Êach corporatlon or LLC, ll any, ln whlch thls rsportlno onllty owns an lntsrssl ol ton percsnt (1070) 0r m0r0.
N6mO Or Ownod tauD¡torùy¡ ogpqalrm q rmnæ trtouy ooñpey                              or rdm¡lÞn                                                      rûfc6nÉ!ô ø w[gtx,]

                                                                                                         lÞr!¡o
    flFmo or     owlÈ lùuoltorùy/ cqpqauø         or ¡rmtr9o   n¡Þluy oonÞüy                                      or   rdrutþn                                                                      rtgonlôgo ol wn49nrp

                                                                                                         l"''''
SECTIoN C,                Enlsr thg ¡nlormatlon r0quir€d for eech cofporallon or LLC, il any, thal owns an intoresl ol ton p€rcenl (10701 0r moro in lhls reporlhg 0nlity.



lfl.glstù3d rgcnt od rcgÞtæo gflw cwanlly q lls, (Þ!o rNlruotlm¡                     tl you     næd lo mxo glErEæ)
                                                                                                                                                                Chs¡( box It you ñrd lsnr to chMo. lhâ
                                                                                                                                                         t-ì
lls"nt, RoTcE                         .f.       gÀssELL                                                                                                  l-l    oelolr.d €g{ñl ø re!úglúgd ollloo lñlom¡lloñ.
I
loffce:
I
        3550                         WILLO!{BEND
                                                                                                                             luny
                                                                                                                             ln'ousrow                                             I
                                                                                                                                                                                       r*
                                                                                                                                                                                   lJlaþ                        l¿tt c@a

                                                                                                                                                                                                                177
                                                                                                                                                                                                                        054
Thô obovo lnlornÊtlon h rsqrind by Sülion 171,20¡ ol lho Tu Coda for oÊlh corpqallon q llmllod ll¡ùll¡ly cm¡¡ony lhgl l¡l!!                     0   Toxú F ughlso Tu Rlporl Uso
ôddlloml rhorto td S@l¡o¡e A, B, ðnd C, It nææsry, Thr lnlmôl¡oñ w¡ll bg ovrlhblo lqr pvÞllo lNpoclloo

    l   cþclda lñrl tho                                                                                lo lhe bæl ot ny knowlodoo and bollol rs ol ltp dtlô bolow, úd lhrt t copy ol thls r0port                hs    bæn msiled lo
                                                                                                       øtr3nttt rmployed by lhls, or â rolslod, corpryôtlo¡ or llmltod llsÞlllty compÉny.


    ;t'*) ' /,e{#/                                                                                      l'r,.4 P"eç                           l"ä-, t-o? 7t3- clao-"S l¿               I



|                                                        'ri¡g$iÊ#Sße!*¡steffiñTtìÈEsi'                                                                                 &'{ffiffiis]iråtiSæli.$rv:l

                                                                                                                                                                 I     vøoe
                                                                                                                                                                                           l¡lP,R,No                        I úl
             I
                                                                                                                                                                     ilrilr   I    I il    il   ililII Illilil lllI ilil ]ll
                                                                                                                                                                                                   f019
           Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 19 of 37


                                                                                   000058657s                            9                                             Filing Number: 159486100
â60?01 r2.0?.0t
TX20r0                                                       TEXAS FRANCHISE TAX PUBLIC ¡NFORMATION REPORT                                                                                                                                             r
Vor.1.0                                               To be filød by Qorpo¡eflons, Limìled Llebìlily Co¿npan¡es ILLCS) and Flnancial lnstilut,bne                                                                                                      1
                           05'10?
                                                             Thls report MUST be slgnod and fllod to satlsfy lranchlse tâx requlrem€nte                                                                                                                0
                           l0'00/2sI
                                                                                                                                                                                                                                                       0
                           .Tcodc 13195                                                                                                                                                                                                                o
    r    Taxpeyer number                                                                            r   Rsport year                   You  t¡vo cerlaln rlghte undar Chaplar 552 and 559, Govemmant Code,                                              7
                                                                                                                                      to tgvlew, Êquêsa, and congct lnfonetion we heve on l¡ls about you'                                              3
         17606560831                                                                                    2   010                       Contact us at: (51 2) 463-4600, or (8o0) 252-1 381 | toll lrce nat¡onwlde'                                       3
                                                                                                                                                                                                                                                       0
    lôxo¡ys n¡no
         R. IIASSELIJ
    M!ill^! ¡ddrær
                    PROPERTIES, INC.
                                                                                                                                                                                          Serotry cl Slota lilc nuñbar                q
                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                       I
         PO BOX 20487                                                                                                                                                                     Çomplrollr,¡la ¡mbry                                         0
                                                                                                                                      90r          I rtuÉ {

                                                                                lii                                            t¿tr
    Olly
         HOUSTON
                chætr box ll thore     s¡
                                                                                                                               lttzzs              I    o¿sz
                                            qwooily no chmgÊ! lron proyiour yaùi ll no lnlordôtlon ir di¡phy.d, ccnpl0lo lho ôppllclblo i^rùm.l¡on In goollonr A, B
                                                                                                                                                                                          015 94
                                                                                                                                                                                                qd     C.
                                                                                                                                                                                                              8    610 0
                                                                                                                                                                                                                                                       0


    tr
lPr¡nalPàlolice
          20487, HousroN, Tx ãr^ôr
I po Boxbu¡l^o.¡
    Pañcrp¡l ploco ol
                             77225-0487
                                   ^rô,
                                                                                                                                                                                  I
                                                                                                                                                                                  r


  po ¡ox 20487, HousroN, fx 77225-0487
I                                                                                                                                                                                 |

I                                                                                                                                                                                 I

                       Olficer, director and mEmber lnlormãlion lÊ roporlsd eB of lhe date e Publlc lnformatlolr
                       Report ls compleled, The lnformation is updål€d annually as pan of tho lranchise tax
Please slgn oef                      owl
                       refort. rnere lb no requkement or procedûre lor supplamenting tho informatlon as
                       ofrlcers, dlreotors, or msmÞers chenge throughout th€ y€ar.                                                                                                                         .1760656083110r
SECTION A Name, tlllo and malling address of each otfloer, dlrsctor or mombor,
    Nãño                                                                                        Tlil€                                               ollôcNd                                             mmddyv
                                                                                                                                                                                  lorm
         ROYCE HÀSSEI,T,                                                                         PRESIDENT                                          [f           ves
                                                                                                                                                                                  qpk!lþn
    M6llin€    adCr..!                                                                          Clly                                                                              Strto                                      ZIP   Cod!
         PO BOX 20487                                                                            HOUSEON                                                                          TX                                          71225
    Nam0                                                                                        Tl1le                                              f,trKtÞr                                             m          m         ddv                   v
                                                                                                                                                                                  lm
         RICÀRDO TODESCHINI                                                                      SECRETÀRY                                          D            rEs
                                                                                                                                                                                  o(pl.dl¡oo
    Msllln0 àddro¡3                                                                             c¡ly                                                                              Slrlo                                 I    ztp   cø"
         PO       BOX 20487                                                                      HOUSTON                                                                          TX                                    |     7722s
    Nme                                                                                         To                                                                                                      mmddyY
         TERRY             K        TÀURTEI.I,O                                                  VICE           PRESIDENT                                                         Tm
                                                                                                                                                                                  qph¡l¡on

    Mslllng    !d0rss                                                                           0lly                                                                              Stato                                 I    ztp   co¿.
 PO BOX 20487                                                 HOUSTON                                                    EX                                                                                             I ltzzs
SECTION B Entef tho inlormallon requkod lor ooch corporatlon or lLC, il any, in whlch lhis ontlly owns an lnlorost of len perconl (10%)                                                                      0r moro'

    N!m! of ormd (ruÞ!¡dir¡y) cüpq¡tlon or llmilód lrâbil¡ly çompoy                                              stôto ol     lømrlion                       Tôr€5SOgll¡anumÞt                   llrnt             Prccôln0o ol Owôdlhlp


    Name 0l owNd (3uÈllftsrt)          cspøallon d [mllsd llrDllly aoñpü,                                        stots ol     fdm¡ll0¡                       forss SOs lllâ numbs, ll                 uy           Pdccnt¿lc ol OwrsDhlP


SECTION               C    Entol lhc lnlormalion roqulrod lor oaoh corporollon or LLC, ¡f any, thôt owns an intoresl ol                           ttn   porcsnl (10%) o¡ more in thi¡ enliV

                           or llmltod liabillty company,
    Nlre      c! olrnsa (¡trjsnllssÞætrcn ø rrñiñ xsDrllty              acmÞsn,i                                         ol   rcf   mJrDn                    !   0x?3   sus    l,l0   nunàif,    ¡l   !r'i         Potccâl¡io        i: unnr¡irÞ
                                                                                                                jJlstc                                                                                         j
I                                                                                                                                                        |
    Fo9l3tùod tgont
 Asent: ROYCE ,l, HÀSSEIJL
                           üd   fog¡rlaród oítoo   ourütly   on   fþ,   (soo tnslruclldrg ll you nood lo   mtt! clÞngGl

                                                                                                                                    Cny
                                                                                                                                                    tl                  Chrçk box ll you næd lqmr lo chtn€t
                                                                                                                                                                        lhe   rsolltood ¡qml droo¡sltrrdolllco lnltmallm,
                                                                                                                                I                                                         I Slrl.             I ZP Coóe
lomcc 3 550 vfrLLoo,BE¡[D                                                                                                       lHousroN
lho abovo lnlorNrlo¡ ls rrqukod by Socllon lt 1,205 ol lhr Tu 0odþ ld aach cotgor¡tlo 0. llnltad ll¡bllhy oonpanü lhal lilÐ¡ e Toxas Frúchb0'far F0p0l.
                                                                                                                                                                                             I
                                                                                                                                                                                                      u¡l ¡dd¡ll0n¡l
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                            rheole
                                                                                                                                                                                                                                   zzo54
lol S0ctlont A, B. ond o, ll noccslsy, IhÐ lnlorìôlion w¡ll De ova¡l?¡blo lo' publ¡¿ lnspectloil.

    I   doclre t¡at   tÞ                                                ållrdrmml¡ ie lruo lDd cøoct to lhó boil ol my knowlodg€ ¡nd bollol, æ ôl lhe dåt3 bclow, ond thot o copy ol lN¡ rlporl h!9
    b!i^    mo¡lod lo    r¡ch                                            rô olllct, dkælor r nlmbq ¡nd tho lq notdre^lly añD¡oyod hy thl¡. d ê rrl¡lâll. wpoãlitn d llñllDd ¡ìoh¡l¡ly æm|Ihy,

    srgn
    here                                                                                                    IriüåíS""r                            l"'''4"           t- zota lä à- 4oo.1stZ
                                                                                            To¡.as Gomptroller Offlclal Uso Only


                                                                                                                                                                              I    veroe
                                                                                                                                                                                                      l¡l              PTFTND
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                              tr
                                                                                                                               füt
                                                                                                                                1iË
                                                                                                                                                                                ilrililil r il¡tilil                        llll] il I llll lllll ll
                    ffiffi*ïffiffi                                                                                              Itd
                                                                                                                                                                                                                   I


                                                                                                                                                                                                               t0 rs
                                                                                                                                                                                                                       ll
         Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 20 of 37


                                                                        0000997 47tg                                                              Filing Number: 159486100
00070t 0r-24.11
lx?or     1                                             TEKAS FRANCHISETÐ( PUBLIC INFOHMATION REPORT
Va.2.1                  05.t02                To   be lltêd by Cotpo¡attons and lJmlted Llabtltty Conpanles (LLC) and Fhlanclar lnsf/tullons
                                                     Thls report MUSI bo slgned and llled to cotlity tranchlso tax requltrmcnls
                                                                                                                                                                                                                              è
                        {0.0e/291
                        rrcode 13L96                                                                                                                                                                                          OJ
                                                                                                                                                                                                                              N
¡     Taxpayer nurnber                                                                r Reporl     yaar              You hsvo ooil¡ln rlghtr under Cåapter 55? and 559, Govemfliqnt Code'
                                                                                                                     to rcvlew, rcques/.t and conect lnlormatlon we havo on lilø about you'                                   Þ
                                                                                                                                                                                                                              o
                                                                                                                     cofrlacl   us åti (51 2) 463-4600, ot p^O) 252 - I 381, toll lße natlonwlde.                             (Þ
   17605s60831                                                                               2   011
lr.po¡'noro R. IIASSEITL PROPERTIES                                               ,    INC.
     Mdllne ¡ddros                                                                                                                                                      Spolû,   ol Sl¡to nlô nÐbd   q
                                                                                                                                                                        Complrolld Íl€ nmbs
      PO BOX 2048'.1
     otv IIOUSTON                                                   lstnto   TX                                l¿rco,t"'l7225lpr*r0487                              |    0159485100

              Chæ¡ box It thr. so curutly no ch¡ñgo! lrom prr!¡ou! tadi ll no lnfùmllm lð dl.plly.d, oøPl.lc lh. rPPll$bl.           hløm.tlq   ln   Sælqs          BMdC-
tr
'f
                                     20Á8?, HOUI¡í¡ON' ¡x
                                             71225-Olg1                                                                                                         ^
     nmotpetomca Po EOX                                                                                                                                     I
                                               tlI 71225-0187
it,tærputpr'""otuuolro PO BoX 20{87, I¡OUSÎON.                                                                                                              I
                                        Otllcer, dlroctor and membsr lnlormatlon ls r€pongd as of the date a Publlc lnformallon
                                        Repon ls comploled, The lnlormatlon iE updat€d annually a€ Part ol tha kenchloe tax
 PleasE Sign belowl                     r€port. ]hore ls no requlremont or proceduro for supplomentlng tho lnlormalion as
                                                                                                                                                                                 ú1760656083111r
                                        olilcers, dlrectors' ot membBrt ohqnge throughout the yeat'
SECTION            A     Namo, titl€ and maillng address ol each offlcer, dlrector or member.
     N¡mo                                                                             nüo                                            Olræld                                      mmddYY
                                                                                                                                      [E t..            Te.m
                                                                                                                                                        oxpl¡¡llfi
      ROYCE HÀSSEIrL                                                                   PRESIDENT
     Molln¡eddrs PO BOX 20(¡8?                                                        clv HOUSTON                                                       sr¡t¡       TX                    lzpcø.77225
     N¡me                                                                             nlo                                             Olroc!d                                    mmddyV
                                                                                                                                      E trt             lgrm
                                                                                                                                                        øplrâúñ
      RICARDO TODESCHINI                                                               SECREÍARY
     M¿lll^0   erldrs      PO BOX 20{07                                               Clty       HOUSTON                                                sr¡rc       TX                    lzpca.77225
     Non.                                                                             nlle                                            Okætq                                      mmddYY
                                                                                                                                      E     tt*         Term
                                                                                                                                                        uplrafo
      TERRY              K    TÀT'RIEI,I,O                                             VICE             PRESIDENT
  MalllngÀddh$ PO ÞOX 20/¡87                                                          crrv HOUSTON                                                      stara       TX                    lzecæ" 7'.,225
 SEOIION B Enter th0 lnlorrnâtion                  requir€d lor each oorpor¿tlo0 0r LLC, lf any, ln which         lìls   entlty own$ an lnterest 0l ten porCenl (107c) or more'
     Namo cl owhod      (ebiìd¡ùy)cqporcllon or llmlted llôblllty cmpÐy                            Slrto d ldnsllon                        foxæ 603 flo numbw, ll ony                 Pqoont¡!þ ol Owôt.hlp



     N¡mr of ownsd (sub!ldlàrylcqpdstlon or llmltod ll¡blllty cor'ì1pôny                           St¡t! ol lorm¡tlon                      Icxac SOS flls numbt, ll 6ny               Prænuo!     of OvlnoEhlp




 sEcT¡oN            c    Enler the lnlofmallon requtred lor each corgorallon 0r l-Lc, lf any, lhal owns an lnteresl 0f ten pBrcsnl (10%) 0f m0r0 ln lhls efìllty
                         or llmlted llobillty company.

     Namo ot owhoó      lþûfftlcofÞofrllon of ll¡nltôd llablhv comomr                                  St¡to ol lrmlllon                   forô¡ 8OS lll€ numbd, ll         uv        Psoilt¡Ir   ql OwnùÃhlÞ



     ßeglÉt¡rodagonlendÞllstdodotllcacu(onüy6lllo,lsrohgtucllmEllyNneodtonoksahs!å!)                                                  E     C¡*fUor¡tyoumrdlon¡tochm¡l
                                                                                                                                            lh'rdoltltEd¡gsnlottoshrÛcdôll¡celnrtm'trm
     egen$ ROYCE rI . ¡lAggBIJIr
     ornce:3550                     WIITI,OWBEND                                                                  IoIyHOUSTON                                            lsru'u             lz¡oco¿.77054
 fho ùcvo lritrmoüon þ roquhoó ùy Soctlan 17 t.203 of tie Tu Codo lù oooh oorpor¡tlon ü llnllód llsblllly compEìy that nlo! ô Tox É tËnchìs                 lu   Fóporl. Ure sddlllonol   6hæl!
 lo. Slotiüo A, E, snd c, lf naÇoÐs¡ry, Thc lnlqmauÐ wllbe evâil blo lt publlô l¡eÞætlðo.

I t O¡cl¡s r¡¡t tnc htømgton ln thlÉæumont andlny q¡uctm€nts t! ûu0 ud cmæt to tha bsgl ot my knowleo€r mo þlllol, s of lho lslo b€low, !n., ùEr E cogy ol Ul8 rrporl hü                                                  I
  bæn mcreo ¡o ea¡ wrøn             tytflfyffin       oftl6, dtrrcrq r nombq md rho b nol cutr¡nlly smployod by lñh, or ! rôhtod. corpqellon c ltnttod llabllty conp¡ny.


                 > /W#
I                                   ^.rrf                                                                                                                                                                                 I



l;L1i                                                                                             l"Ë*lbÍf""* lo'"s-,r'"o ,, lï,i:uääriå,.|
                                                                              lexas Gomptroller Offlclal Uso Only


                                                                                                                                                        |       -o'         ln | ,,.,,o u

                                                                             ffi#                                                                       ililt I iltil         ll tru il ] ffi
                                                                                                                                                                                   1010
                                                                                                                                                                                                  lll I llll tilI   ilt
                Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 21 of 37


                                                             TEXAS FRANCHISE TAX PUBLIc INFORMATION                                                              ßfißÇffitmber: 15e486100
ffilt*r
\32     i*illí.,o,,
            ;c'nr/
        r'Tcodg                              13196
                                                                         (lo be filed by Corporations and L¡nliled Liabíllty Conrpanìes (LLCSI)
                                                                         Thk report MUST beflled to ratlsfy franchlse tðx requlrements

¡    Taxpðyer nunrber                                                                   I   Reporl year                                      You hovc.ertaln ilghtsunder Choptet 552 ond SSg,Governntenl Code,
                                                                                                                                             to rcvlew, rcque5ì, (rncl conect Inlornatlon vte haveon llle oboulyou.
l' l'lulolul'lulolal,l.t
Taxpayer nanìe
                                                                                   Jl                                                        Contacl us at: (51 2) 463-4600, ot (800) 252-l 38r, toll frce nalionwicle,


R. HAgSEtL PROPERTIES, INC.
Malling address                                                                                                                                                                   lSecretary of State flle nunrber or
    125I2 CUTTEN     RO STE A                                                                                                                                                     lConrptroller flle nunrber
cf ty                                                                             lSt¿te                                             lZlP   Cqle         lPlus 4
HOUSTON                                                                           lrx                                                lttoee              ltazz                    lo.,   rroru,        oo


C        Bl¿cken clrcle ff there are currently no changes or ¿ddltlons to the lnfornr¿tlon displayed fn Sectlon A of thls report, Then conlplete Sectlons B and C,

lEntity's principal offíce
lPoBox2048t HouSToN,Tr 7722t
lPrincioal olace of buslnesc
lno oôx     àomz Housron, rx                      77225
                .             t       , Officer,                                                                    s of the date a Publlc       lnlorm¡tion
            ilft tt!1tt
                     .t   .

?@0                                       FË"T'
                                          officers,
                                                                                                                    :'*"î,nî!f,:',,ïîJl;{:',lii'ii'
                                                                                                                    Yeil'
                                                                                                                                                                                     ililüffiililililttlil¡]Ilffillil[
                                                                                                                                                                                                    I ?tì0ti5ti0ú.-:ì10Y,
      A N¿me, titþ ând malling
SECTION                                                  address of e¿ch officer, dlrector or rnember
N¿nle                                                                                       Ïtle                                                         Dlrector                                  mñ¿d                                v

ROYCEHASSELL                                                                                 PRESIDENT                                                  c       YÉs
                                                                                                                                                                           Term
                                                                                                                                                                           exphation
Mailing address                                                                              Clty                                                                         Stðte                                  lZlP code
PO BOX 20487                                                                                 HOUSTON                                                                      TX                                     lttzzs

                                                                                                                                                                                              llIr
Nàne                                                                                        Tirle                                                        Director                                  ñ         m          d      d
                                                                                                                                                                           Term
RICARDO TODESCHINI                                                                           SECRETARY                                                  Q       vrs
                                                                                                                                                                           expiratlon
Mallfng address                                                                              Clty                                                                         5tàle                                  lZlP code
PO BOX 20487                                                                                 HOUSTON                                                                      TX                                     Ittzzs
                                                                                                                                                                                                   mmddly
                                                                                                                                                                                                                  I
Name                                                                                        Tltle                                                        Director
                                                                                                                                                                           Tefm
TERRY KTAURIELLO                                                                             VICE PRESI                                                 Q       vrs
                                                                                                                                                                           explratlon
Maíling address                                                                              Clty                                                                         State                                  lZlP code
PO BOX 20487                                                                                 HOUSTON
                                                                                            .Iille
                                                                                                                                                                          TX                                     lttns
                                                                                                                                                                                                   mmddry
                                                                                                                                                                                              It
Nanle                                                                                                                                                    Dlrector
                                                                                                                                                                           Term
                                                                                                                                                        Q       vrs
                                                                                                                                                                           expkãtlon
MaílÌng acldress                                                                             cty                                                                          5tãte                                         code
                                                                                                                                                                                                                 lzìP
SECTION         B
             Enter the Ìnlormation required for each corporation or LLC, if any, in which this reportlng entity own5 an lnterest of
             ten percent (1096) or more.
lNanre ofowned (subsldlary) corporatfon or l¡rnfted llðblllty (onìpany        lState offornratlorr          fiexas 5OS flle nuntber, lfãny lPErcenlage of Ownershíp                                    'l
INóNE-                                                                                                               Ilstãte                               I
   owned lsubsidi¿rv) coroorãt¡on
lNanre of
lñõñe
                                                           or llmited liabilitv    conoanv
                                                                                                                     I
                                                                                                                               of   lornìation             [exas
                                                                                                                                                           I
                                                                                                                                                                    SOS
                                                                                                                                                                                                       'l
                                                                                                                                                                          file nunlber. if anv lPercentaoe of Ownershlp


SECTIONC Ente¡theinformatlonrequiredforeachcorporatlonorLLC,                                                 lfany,thatownsanlnterestoftenpercent(109ô)                           ormoreinthkreportlng
         entlty or llmited llabllity company.
lNanre of owned (parent) corporallon or limited llabillty conrpany                                                             of   formatlon                       5OS   file nunrber,       if   any                         of Ownvshfp
lrone                                                                                                                lState                                [fexas                                           lPercentæe
                ¿gent ônd reglstered offlce currently on fìle, (See instructions Il you need to make <hangesl                                                  Blacken clrcle if you need fornrs to change
lRegistered
lAgent:        ROY(E J. I{ASSELL                                                                                                                       o       the leglstered ¿gent or reglstered offlce lnformàtlon.
                                                                                                                                                                                     lState                         ZIP Code
lom.u'
               3550wlLtowBEND
                                                                                                                                    lfi'8ut'on                                       þx                             lttos+
for Sections A, 8, ¡nd        C,   if necessr y. The lnfotnl¿tion will be ¿v¡ilable for publlc ¡nspe(t¡on.




I   SiOn   r,                                                                                                    Jntle                               lDate                                lArea code and phone nunrber
I he-re
           r                                                                                                     PRESIDENT ftenTnou                                                       |
                                                                                                                                                                                              (    713 ) 66s - 2442
                                                                                            Ìo:t¡trl.¡    rt t   rtf6tllq   irl I fÍlf,l

                                                                                                                                                                          I vror I o I                                      PTFTND
                                                                                                                                                                                                                                     Io      I




                                                                                                                                                                           ililt I il          Iilil illllIIIilllllllll IllI
               Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 22 of 37


                                                         TEXAS FRANCHISE TAX PUBLIC INFORMATION REPORT

@{itf llilkyll,,.                                                   [Io be filed by Corporàtion5 and Lln¡ited Llabillty Conrpanies (LLCS))
                                                                     Thls report MUST be flled to 3àt¡¡fy franchisê tôx requlrêmêntr

I   Tòxpayer nunrber                                                                I   Reporly€ar                             You høvc    <.rloln rtghls uncler Chaptu 552 oncl 559, Govemntenl Cocle,
                                                                                                                                    rcvipw rp(luest, onclcolect inforntation we hove on lile aboulyou'
l' l'lulolul'lulo1813
                                                                                                                               ao
                                                                           1
                                                                     |          ll                                             Contdct us ol:(51   l)   463-4600, ot (800) 252-1381, tôll Ííee notìonwicle.

Taxpayer nanre
R. HASSELL PROPERTIE' INC,
Maillng address                                                                                                                                                      lsecretary of Stöte file nunlber or
12512 CUTTEN RO STE A                                                                                                                                                lConrptroller flle nun'ber
Clty                                                                           lState                                  lZlP   Code           lPlus 4
HOU5TON                                                                        þx                                      Ittoøe                lrrzz                   lo.,   ,no.o,, oo

        Blacken clrcle if there are currenrly no changes or additlons to the lnforrnatlon dlsplayed ln Sectlon A of thls report. Then complete Sectlons B and C.
O
lEntltv's nrinc¡Dàl of¡ce
lro n'of zo+Cz HousroN,Tr 77225
iP¡lnclo¿l ol¿ce of business
lrooòxåo+rz HousToN,rx                        77225

         t t t , Officer,                                                                lon is reported as of the date a Publlc lnform¿tion
g¿¿¡g tryil UAU/ Reporti                                                                 lsupdaiedannuallya!Partolthefrànchlset¿x                                       ilffilImlil]ilNil|rilililffi¡lIH
       '
':l=;-                 offlcers,                                                         throughout the year.                                                                          .   7 ti 1 6    :) ri Q :J   .i   1   |   Û


SECTION Â Name, title and mailing address                      of eacÌ¡ officer, director or member.
                                                                                        'title                                              Olreclor                               mtnddyy

                                                                                                                                                                                                   lllI
Nanre
                                                                                                                                                              Term
ROYCE HASSELL                                                                            OIRECTOR
                                                                                                                                            Q      ves
                                                                                                                                                              exphatfon
Maillng address                                                                          Clty                                                                Stôte                                lZtP code
PO BOX 20487                                                                             t{ouSToN                                                            TX                                   lttzzs
                                                                                                                                                                                   mñddyf

                                                                                                                                                                                                   llt
Nänìe                                                                                   Tltle                                               Dllector
                                                                                                                                                              Term
                                                                                                                                            Q      vrs
                                                                                                                                                              expiratlon
Malllng address                                                                          Clty                                                                Stôte                                     P   code
                                                                                                                                                                                                  lz
                                                                                                                                                                                              ñ            ddyy
                                                                                                                                                                                                   Il
N¿nìe                                                                                   Title                                                Dlrector
                                                                                                                                                               ernl
                                                                                                                                            Q      vrs
                                                                                                                                                              I

                                                                                                                                                              explratlon
MaIling addresr                                                                          City                                                                State                                     P   code
                                                                                                                                                                                                  lz
                                                                                                                                                                                                           ddvv
                                                                                                                                                                                                   It
Nanìe                                                                                   Tìtle                                                Dlrector                              m          m
                                                                                                                                                              TeÍnì
                                                                                                                                            o       YES
                                                                                                                                                              explr¿llon
Mailing address                                                                          Clly                                                                State                                     P   code
                                                                                                                                                                                                  lz
SECTION     B      Enter the ìnlormation required for each corporatlon or LLC, if any, in which thls reportlng entity owns ån lnterest                                      of
              ten percent (1096) or more.
lNanre of owned (subsidiary) corporallon or llmlted liability               conrpany                      lState of fornìatlon                          SOS file   nunber,       lf any                           of Ownershlp
F{oNE                                                                                                     I                                   [rexas                                        lPer(entase
lNanre ofowned          lsubsidiarvl corporalion or lÍmited       llability conlpanv                      lStale offornration                           SOSfile number, if ¿nv                                    ofOwnershio
INoNE                                                                                                     I                                   [rexas                                         lPercentace
SECTIONC EnterthelnformatlonrequlredforeachcorporationorLLC,ifany,thatownsanlnterestoltenpercent(109ô)ormoreinthi¡reportìng
         entìty or limlted llability company,
lNanrc of owned (pdrent) (orpordlfon or limlted llability compony                                                  offormation                          5OS fÌle nunrber,        lfany
lnour                                                                                                     lState                              [fexos                                        lPercentageofOwnershin
fRegistered agent and reglstered office currently on               lile.   (See instructions ií you neecl ìo make changesl                         Blacken cîrcle if you need fornrs to change

þe"n,t      ROYCEJ.I{ASSEIL                                                                                                                o     the reglstered agent or regl5tered oflce lnlormàllon,
                                                                                                                                                                        lstate
l-..,*. 3ssowrLLowßEND
                                                                                                                                                                                                        lZlP Code
lof¡.",                                                                                                             l.clY
                                                                                                                    lHousroN                                            þx                              ltzos+
for Sectlons A,   B,   and C,   lf neæssary. lhe lnfomràtion will beàvòll¿ble for public ¡nJp€ctþn,




 gl0n \                                                                                               fìtle                              lDate                                lArea code and phone nunrber
 he-re7                                                                                               IPBESTDENT loel17l2012 l(713)665-2442
                                                                                                      r¡fl¡llr.¡dalf

                                                                                                                                                              I vvor I o I                                  PTRTND
                                                                                                                                                                                                                                     Io   I


        i{lr

                                                                                                                                                              il]il r il         Iilil ilfl II I il1iltlll rlr
        fl
                                                                                                                                                                                                                                              I
             Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 23 of 37


                                                                                                                                  Flling Number: 159486100

                                              Texas Franchise Tax Public lnformation Report
/.-î\,                     05 102        TobcfiledbyCorpotottons,LtmitedLlabtllryConponlcs(LLC)ondFtnonciollnsll?uìlons
(s)V^J                      (Bev.9-11/30) Thls reporr tvlUST be rlgned ônd flled to Jôl¡sfyfianchlse tax requlremenls
\3:/                       tTcode 13196 Franchise
t   Tilxpayer number                                                           lnc                         You høte c¿rtoín rlghts undet Choptet 552 ond 559, Govenment Code,

    1         7      6        0       b    5    6   0   I    3       1
                                                                               lz      0      I       3
                                                                                                           to review, tequest, ond correct ìnforn¡otìon we hove on frle about you,
                                                                                                           Contôû us at         252-1381ot        463-4600.
 laxpayet name
                             R. HASSELL PBOPERTIES, INC.
         ng                                                                                                                                                                            l'l
                             12512 CUTTEN BD            SÏE A                                                                                      ptrollc.r file number

                                     HOUSTON                                   TX                                                                            01 594861            00

O            Blacken c¡rcle ¡f there are curren tly no changes from prevlous year; ff no lnformallon ls d |rplðyed, complele the appllcable lnformatlon in Secdons A,        B    and C,


                                                                                     TX
 lrlnclp.ìl                (|l br,
                  l)lâre
                                2t                               A   HOUSTO          TX 77066

rMrrgi:ïud"^llllllllilllillllilllllllllllilllllillll]lillllfllll]lilllilllll
SECTION            A     Nðme, tltle and mailìng adrlress of each offlcer, direc-tor or                                                                                      r3
                                                                                                                                                                m                                    v
                                                                                                                                         Term
    TEBBY K TAUFIELLO                                                                  VICE PRESI                          Q   ves
                                                                                                                                         erplratlon

                                                                                                    HOUSTON
                                                                                                                                                        mln                        d

    BOYCE HASSELL                                                                       DIBECTOR                           I   ves
                                                                                                                                         Term
                                                                                                                                         expiratlon

                                                                                                    HOUSTON
        me                                                                                                                                              mmddyy
                                                                                                                                         Term
    RICARDO TODESCHINI                                                                 SECRETARY                           O   YEs
                                                                                                                                         expír¿tlon


                                            S
SECIION            B
              Enter the information reguired for each <orporation or LLC, if any, ln which this entity own5 ðn inter€st of 10 percent or more.
 \ãrne ot owned (BuÞsidìàry) corporation or l¡mlted liabil¡lycomp¿ny            ol lormärion             Iexðs 5OS tile number, it an) rercentage ot ownelsh¡p
                                                                                           15tate
 \ame ol owned (suþsldlaly) corporation of llmlted llaþillty compðny                                or ¡orma¡ron               [exàs 5OS tlle number, ltàny /efcentage ot ownershlp
                                                                                           15rate

SECTIONC EntertlìeìnformatlonrequiredforeachcorporationorLLC,ìfany,thatownsaninterestof                                          l0   percentormoreinthlsentityotlimited
                         liabilit¡r cornpany.
 \âme ol owned (pÐrcnl) corporatìon ot limited liab¡llty company                                    ollormàtion                lcxas 5O5 fllc number¡ rt an)                                 owner
                                                                                           lst¿te
                                                                                       you          to                                          you              to
         t.                   EJ          ASSELL
                                                            on
                                                                                                                           o    the reglstered agent or reglstered offlce

                  12512CUTTEN ROAD SUITE A                                                                          HOUSTON                               TX
The above lnformation ls required by 5ætlon 1 71 203 of theT¡x Code for each corporâtion or l¡mited llabllity company that fihs a Texas Franchise fax Report. Uæ additional shees
lor                    rf                           wlll be avall¡ble for
    declare that the information in this document and ðny ¿ttachments is true ðnd correct to the best of my knowledge and þeliêf as of the d¡te below, änd   thlt   a copy   ol lh ¡r rePort has


                                                                                      nte                              loate                          lArea codeand phone nurnber
 i$rå) o""'o                    B McMullen                                                     Electronic              I       07-26-2013 | I 713 ) 522- 1031
                                                                         Texas Comptroller Official Use O

                                                                                                                                           VE/DE      o             PIR IND                     o

                                                                                                                                       illlll ilrlliltI   til   llilttlilr11ilr                Iilll Ill
         Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 24 of 37




                                                     Texas Franchise Tax Public lnformation Report
         ,:wrr¡o¡v05-102                       TobeflledbyCotporotlons,LlmltedLlabillryCompdnies(LLC)dndFlnanclollnsthutlons
          {.L$ì'  (nov.9.l1/30)                   ThtsreportMUSTbeslgnedandflledtosatlsfyfranchlsetaxrequlrements
           ntp^
                 ¡ Ttodê 13196                Franchiso
              number                                                             I                          You hove ceflointlghts under Choptet 552 and 559, GovernmentCode,

 1       7
lix;layer name
               6         0     b    5     6     0 8           3     1l           lz   0        1       3
                                                                                                            to rcview, rcquest, and conect ìnformotlon we lnve ott file obout you'
                                                                                                            Contact trr dt       252-l   381   or

                         R. HASSELL PHOPERTIES. INC.
                     s                                                                                                                                                                                         or
                         I2512 CUTTEN RD STE A                                                                                                                                lìle number

                             HOUSTON                                             TX                                                                                          0159486100
         Blacken clrcle lf thÉre are currenrly no chàhgef lrom previous year; if no lnformôtlon ls d¡iplayed, complele thê ¿ppllcable information in Sections A,                            B   and C.
C
                               2                BD
                                              N RD   STEA           HOU

rþrtrqnW
SECTION      A    Name. tltle and
                                   ff¡¡:fi;:
                                     direc
                                   orhcers,
                                                address of each offìcer, dlrectoÍ or
                                                                                                            åinfi:ifü*Hi'l"Ïlllllill
                                                                                                                                          llllllllllll il]t   ilili   ililtil tililiilillll]il lillllillllil lil llll
                                                                                                                                                                         I 7606560031 I 3
                                                                                                                                                                          tlt  m                         vy
                                                                                                                                               Terrì
    HOYCE HASSELL                                                                     PBESIDENT                              Q   vrs
                                                                                                                                               expirat¡on
               te55

    mê                                                                                                                                                                   mm
                                                                                                                                               Term
                                                                                                                             Q   ves
                                                                                                                                               explratlon



                                                                                                                                                                          mmddy
                                                                                                                                               Term
                                                                                                                             Q   vrs
                                                                                                                                               explratlon
               resS


SECI|ONB EntertheinformationrequiredforeachcorporationorLLC,ifany,                                    lnwhlchthlsent¡tyownsaninterestofl0Percentormore.
Name of ownecl (subsidiary) corporãtion or l¡mited liàÞ¡lity compðny                                 ol lof mation               Iexas   SOS   file number, lt ðn) Percentage of ownership
                                                                                            lståte
Name ol owned (subsídlòryl corporatlon or llmlted llabillly company                                  oÏ tofmðtlon                texas 5OS file numþer, lf any Percentage oï ownersnlp
                                                                                            15tate

SECIIONC EnterthelnforrnationrequiredforeachcorporationorLLC,                                lfany,thatownsanlnterestof 10 percentof morelnthisentityorlirnlted
                   liabilitv company,
Name oi owned lparent) corporat¡on or limlted ìiabllity conrpany                                     ot totmðtion                Iex¿s 5o5file numÞer, tian)
                                                                                            l5tate
                                                         on                                                                                        yþu              lo
                         EJ.                                                                                                 o     the registered agent or tegistered office

           12512 CUTTEN BOAD, SUITE A                                                                                 HOUSTON                                                TX

lor Sectlons A, B, and c, if            lhe informatim wlll   be avallaþle for




                                                                                      Íle                                lDate                                         lArea codeand phone number
l$rål        ou"¡o B McMullen                                                                   Electronic               I        07-26-2013 l( 713) 522-1031
                                                                       ïexas                                    Use On

                                                                                                                                                    VUDE                o          PIR IND                 o

                                                                                                                                           ril      l|il      lrilr ll ilr lliltllilt lltill              IlllllIll
         Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 25 of 37


                                                                                                                                                Filing Number: 159486100

                                                         Texas Franchise Tax Public lnformation Report
/ñ\ '                   05-   102                   To be flled by Corpotot¡ons , L¡mited Llobìllty Compantes (LLC) and F¡nancioltns¡ltutlons
\,tl(.,/                (Hev,9-1 30)
                                   1i                 Th ls reporl MuST be slgned and flled to satlsfy franchlse tax requlremenr
 \'r:'/
                       I Tcode 13196              Franchisê
I                 number                                                               I                           You hove ccrlaln rlghts under Chopter 552 and 559, GovernmentCode,

    1     7
 laxpayer name
                  6       0        6    5     6      0     8       3      1l           lz    0      1          4
                                                                                                                   to teview, request, ond coneû Infor'lotioti we have on lile obout yDu.
                                                                                                                   Conto!   us   at       252-l38lo¡                 463-4600,

                         R. HASSELL PROPERTIES. INC.
                                                                                                                                                                                                                          or
                         12512CUTIEN BD STE A                                                                                                                                         lile number

                              HOUSTON                                                  TX                                                                                           01594861 00



                         12512                  NRD                A                        TX 77066

                                                    HD             AH                       TX 77056

ew:iw                                                                                                                                                  iltil illlt   ilil   ilrilil   ililililt ilil llllt tilt ililtilt ]ll lill
 SECTION          A    Name, tille and maìl          address of c¿<h officcr, director or ma                                                                                                         4
                                                                                                                                                                               al       m

    TERRY K TAURIELLO                                                                        VICE PRESI                               c   YEs
                                                                                                                                                     Term
                                                                                                                                                     exp fat on



                                                                                                                                                                               ñmd
                                                                                                                                                     Tetm
    HOYCE HASSELL                                                                            PBESIDENT                                O   YEs
                                                                                                                                                     expiratlon

                                   RD STE A                                                                                                                          TX
                                                                                                                                                                               mñ                         dy
    HOYCE HASSELL                                                                             DIRECTOR                                I   ves
                                                                                                                                                     Term
                                                                                                                                                     explratlon

                                   RD STE A                                                               ilo                                                        TX                                77066
 SECTION          D   Enter the informatlon requlred for each corporatlon or LLC, if any, in which thls e ntity owns an lnterest of 1 0 percent or more,
 Name of owned (subsldlary) corporðtlon or Ilmlted llablllty company                                      of formatfon                    lexas 5O5 f le number, lf any )ercentage of ownelshlp
                                                                                                 Ftale
 \ame ol owned (subsldiary) corporatlon or lìmlted llàblllty company                                      otlormatlon                     Texâs 5O5 file number, it any )ercentage                        ol ownershlp
                                                                                                 lSlate
SECTIoN           C   Enter the information required for each corporation or LLC, if any, that owns an interest of                          lo   percent or more in this entity or limited
             liabi  companv
 Name ol owned (Patent) corporat¡on or limrted llab¡lity company                                          ol lormãtion                    texàs SO5lile number, ll an!
                                                                                                 lstàle
                                                               on                                         lo                                                         yoU                       lo
        rt;   R               J.                L                                                                                     o     the reglstered agent or registered offlce                       I



              12512 CUTTEN ROAD                                                                                             HOUSTON                                              TX

for Sectlons A,   B,   and C, lf            The lnlormàtlon wlll       ävallôble for




                                                                                            nlle                                 lDate                                      lAreâ code ðnd phone numþer
 lFrS) ou"¡o B McMullen                                                                              Electronlc                  I r-tq-zou                                 lt zrs t s¿2- 10s1
                                                                            fexas Comptroller                         Use

                                                                                                                                                       VE/DE                 o            PIR IND                    o


                                                                                                                                                   illlilil llilr ll ilt llilt Ilil]                            ilr I   il|l   I    ]
         Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 26 of 37




                                      Texas Franchise Tax Public lnformation Report
          ':ôTn*h' 02  05-   1  lo be flled by Corporotions, Llmlted Lloblllty Companles (LLC) and Financlollns¡¡tutlons
@         i.ñ;t; lRôv,9.11/30) ThlsreportMUSTbeslgnedandflledtosatlslylranchisetaxrequlrementr
           ''ot I Tcode 13196 Franch¡so
                  number

                                                                        1l
                                                                                                                 You have ceftaln rlghts underChaptet 552 ond 559, GovernmentCode,

     1    7       6         0      6    5         6   0    I        3                  lz    0      1       4
                                                                                                                 to rev¡ew, rcquesi ond cor¡ect inlormotìon we have on fíle about you,
                                                                                                                 Contact us at (âAÐ 252-l 381 o¡ (5 I 4ó3-4600,
I   ôrpàyef na Írìe
                         R. HASSELL PFOPERTIES, INC.
                                                                                                                                                                                                           of
                         12512 CUTTEN FD                            A                                                                                                    llle number

                                 HOUSTON                                              TX                                                                                01 594861             00
a        Blacken circle lf rhere are rurrenlly no changes from previous year; if no informôt¡on is dlsplayed, complete the applicoble informotlon in                     5e   ctions A,   B   and C,


                        1         2                   RD

                                                                                    TON

etsltt$'W                              i{í!:
                                       offÌrers
                                                                                                                    ilÉ:ifff'"i'fl '
                                                                                                                                              llilllllililillllilillilllilllilllillillillllillllllllilllilllll
SECTION        A   Nar¡e, tìtle and                   ¿ddress ofeach officer, di¡ector or                                                                           1780ô5ô0831       1   4
\ãme                                                                                 tê                                       lJlreclôr                              ñmdd
                                                                                                                                                 Term
    RICARDO TODESCHINI                                                                      SECRETARY                         Q        ves
                                                                                                                                                 expírat¡on
V'la¡lino àddress                                                                   Clty                                                         itate
    125'12 CUTTEN BD STE A                                                                                HOUSTON                                            TX
\ame                                                                                 1e                                       Ullectot                               mmdd                                  v
                                                                                                                                                 Term
                                                                                                                              Q        vrs
                                                                                                                                                 expIratlorì
Vlarlin9 ¡ddress                                                                    city                                                        5tðtc                             ZIP Codc

NAme                                                                                ntle                                                                             mmùdyy
                                                                                                                                                                 It
                                                                                                                              IJllecrot
                                                                                                                                                 Term
                                                                                                                              O        yËs
                                                                                                                                                 cxpkatlon
lvlarlrng addtess                                                                   City                                                        >tate                             ¿lP Lode


SECT|ON        B   Enter the informatlon requlred for each corporation or LLC, if any, in which th¡i entjty owns an interest of lO percent or more.
Name ol owned (subsidl¡ry) corpo¡atlon or llmlted llablllty compàny                                       of formatlon             Iexas 5()5 file number, iÎ anylPercentage ol ow rership
                                                                                                 lStale
Nðme ol owned f subsldlöry) corporallon or llmlted llðbf llty cornpôny                                    of formatlon             lexas 5U5île number, ¡tanylPelcentage ol ownershtp
                                                                                                 lslere
SECflONC EnterthelnforrnationrequiredforeachcorporationorLLC,ifany,thatownsanlnterestoFlO percentormor€inthlrentltyorlirnlted
                   liability company,
Na   me ol owned (pãrent) corpo¡'atlon or llm lted liãblllty            corOrnt                           of torrnatlon            I   ex¿s 5(J5 nle number, lf anylPercentage                 ol ownefshrp
                                                                                                 lstate
                                                               on                                                                                       you             sto
           F                     J. HASSELL                                                                                   o         the registered agent or registered office

           125.I2 CUTTEN ROAD                                                                                             HOUSTON                                      TX

for Sect¡ons A,       ¿nd c, lf             The lnform¿tlon wlll be ¿vallable for




                                                                                            nile                            lDate                                lAre¿ code and phone number
ifrål o""'o B McMulen                                                                               Electronic              | l'r-tt-zou                         ll zrs I si2-                   1os'l
                                                                          Texas Comptroller Offirial Use Only

                                                                                                                                                   VE/DE          c            PIR IND                 o

                                                                                                                                              llllll ll| lr ililr      ilr    llililril r]ilr rilril I ]
               Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 27 of 37


                                                00 ooos22572                                                                                                                                                                   0
     Æ\ cæ¡¡¡¡ 05.102                                   TEXAS IRANCH ISE TAX PUBLIC INFORMATION REPORT

     ww ,ïî:#y'î',,nu                                               (To be filed brCorporðrlons and Llmlted Uablllly cornp¡nles (tLC5))
                                                                     Th13 rsporr MUST bc flted to rrrlsty fronchi¡o l¡¡ requlrEmanlt
                                                                                                                                                                                                                               B
                                                                                                                                                                                                                               I
     I   Taxpayer number                                                      I   Repon yeðr                                fouhove ccßokt¡lghts    undc¡ Choptet 557 ond SS9,GovemmenlCode,                                   3

     I'l'lololrl'l'lololz
     Tåxpayer nàme
                                                                     lal l,lolol'l
                                                                                                                           to rcvlcw tequest, and cotrzca lnlormoilon wz hove on ûle obout you,
                                                                                                                           Cooto<t ut ot: (5t2) 4634600,ot ßæ) 252-1381. toll he. nolionwlde.
                                                                                                                                                                                                                               4
                                                                                                                                                                                                                               I
     THE R, HA95E1t HOIDING CO'VIPANIES,                                                                                                                                                                                       6
           rddress
     Malling                                            'NC,                                                                                                       lsecre¡ary of Stðte
                                                                                                                                                                                       llle number or
                                                                                                                                                                                                                               0
     ,550 WllLoWBEllD                                                                                                                                              lComprroller 0le number
     Clry                                                                 lState
                                                                         .lrx                                         114Çqde lPlu! 4                              I                                                           4
     HOUSTON                                                                                                          177225  I                                    lol6ooroeoo
                                                                                                                                                                                                                               6
             Slacken chclq ll there are cunently no chðnger or ôddltlons to the lnformatlon dlrplayed ln Sectlon A ol thls repon, Then complele Sectlon!                                !   and C,                             g
     O
     lÉ,ntlty's prlnclpol olf lce
     l¡550 WtTLOWEEND HOUSf0N, TEXAS                   77 054                                                                                                                                                                  7
     lPrinclpal place of buslnes
     IsAMC
                  ,--1^1 ., Olflcet                                                                             edateaPr'¡bliclnfo.mðllon
     0l¿ø10
     r.:=:      tlîil ,gØU/ Reporl                                                                              pmorthe    Íranchise lax

                                     ofllcerJ                                                                                                                                  3200285492808
     SECTI0N      A   Nome, t¡lle ¿nd maillng addres: of each offìcer, direclor or ¡nember.
     N¡me                                                                          Tltle                                               Dheilor                                mnddll
     ROYCE .,, HA55EII.                                                            PßESIDENT                                           @       ves
                                                                                                                                                            Iiji,,*lolsl¡lololel
                                                                                   chv                                                                     Stðte                       lZlP code
     Malling address
     P,O, SoX 20487                                                                HOUSTON                                                                 Tx                          lttzzs
     N¡me                                                                         TltlE                                                Oirector                               m m'd                  d      ¡    |
     ALAN STEMBflIOGE                                                              VICE PßES.                                         Q        ves
                                                                                                                                                           ]iil,u".      lolglrloiolel
     Môllhg addre$                                                                 Clty                                                                    sràre                       lzlP code
     P,O, 80X 20487                                                                HOt sToil                                                               TX                          l777zs
                                                                                  -Iì¡IE
     N¡me                                                                                                                              Dlrectot                               mmddll


     Mðlllng àddress                                                               crv
                                                                                                                                      o        ves
                                                                                                                                                            Term
                                                                                                                                                            explr¿tlon
                                                                                                                                                           State
                                                                                                                                                                         llll                 code
                                                                                                                                                                                       lzrP
     Name
                                                                                  -l1rle                                               olrector                               ñtnd.tyy

     Malllng addresr                                                               Clry
                                                                                                                                       Q       ves
                                                                                                                                                            Term
                                                                                                                                                            explratlon
                                                                                                                                                           Slate
                                                                                                                                                                         |lllll               code
                                                                                                                                                                                       lzlP
     SECÍIONB €ntertheinformatlonrequkedforeachcorporatlonorLLC,lfany,inwhlchlh¡sreporlingentltyownsaninterestof
                      ten percenl (109ô) or more,
                                ldrary)cofpofårlon o¡ llmlred ilabilrrv    companv                                   totmuon                                  number, if ânv                         ot   o,,n""t'tn
     lil:fffJr".iiïr,fübf                                                                              lilr,llgt                            l¡iü'.ig:lF                             lT8ä..n,.s.
                                                                           companv
                                                                                                                                                                                                                       ¡

                                       corporatlon or lrrnlred llabllrtv                                                                                                 rr   anv                    oto"netshtn
     liïig_..iTÉSjbrrdtary)                                                                            li!r,¡1¡t'o'ttuon                    Ëìlitißt [5 ^rmber,                     li8;..nusu                         I

     SECTIONC EnrertheinformatlonregukedforeachcorporatlonorLLÇifôny,thôtownsaninteresloflenpercent(109ú)                                                          o¡morelnthJtreporllng
              entlty or llmlted llablllty company,
     lName of owned (parent) corporation or llmhad llablllty company                                            of   lormðtion                       SOS   llle number,lf ¡ny                        olOwneßhlp
     lHore                                                                                             lslate                               lrexòs                                  lPercenr¡9e

     fßeglsteredagentandreglsteredofflcecurrentlyonflle, lleelns¡ructlon¡ìlyouneedloñokachøngetì                                      /.\     Blðckenclrclelfyouneedformstochange
     lAgenrr noycE r. dAssELt
                                                                                                                                      \J      the rsgl:tered ¡genl or te9islered ofllce ¡nformal¡on.

                                                                                                                     lçly.---                                          Islatè                 lzlPcode
     ,lort.u, ¡ssowtrtowBEND                                                                                         lxcjusrou                                         frx                    lttose
     lor Sectlonr Â, 0, ond Ç lf ncccr:ory, lhe lnform¡ilon ¡vlll bc ovolloblc fcr publlc ln¡pcclon,

v                                                          à ny ârtô(hmenrr Ir true and corlecr to the b€rl ol my lnovrledge ðnd bellel, at of ths dôre below, ànd ¡h¿¡ a copy of thir r0pon h¿3 been

                                                          an DflGêr, dlracto?of mernbor rnd who ¡r nol curenlly employsd by rhl¡, or ä .elôted, corpor¡rlon or llmltsd llaÞlllry <omP¡ny,
5                                                                                                ITlrle                           lDale
Ë                                                                                                I        vt,      n              |    4.¿(.a8
                                                                                                                                                                         lAre¿ code¿odohonenumber

                                                                                                                                                                         lt7l3t{êb-Tstz
5                                                                                 i:l;¡Fl{r¡t l¡¡rfil
0
T                                                                                                                                                          I veroe I o I PßND I O                                          I

T
B
T
                                                                                                                                                           llil lillllr lllilililltlr illlltililr I il
ïo
o
rl
          Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 28 of 37


                                                                                  0000477 6026
    ?q0r01
                                 05.102                       TEXAS FRANCHISE TAX PUBLIC INFORMATION REPORT                                                                                                                                                 I
    04. l7-06                    {r'00¿81                          (fo be                          Llnited L¡abil¡ty Companløs (LLCS))
                                                                             l¡lect by Coryont¡ons and                                                                                                                                                          0
                                 rrcode 13196                       Thlc repo¡t MUSï bo lllod to iEtlsfy franchisc tax rcqulroments                                                                                                                             I
    I     laxpayêrnumbor                                                             ¡    Repol't yoar                     You have certaln rlghts urdet Chaptet 552 and 559, Govemment Coda,
                                                                                                                                                                                                                                                                3
                                                                                                                                                                                                                                                                0
          32002854928                                                                        2009                          to Êview, æguøsi and coflect inlormatìon we hdve on líle abou¡ you.                                                                  I
                                                                                                                           Conlacf us al.' 1512) 483-4600, or (80O) 252-1381, toll lree nslionwide.                                                         2
     r   [¡poyø   n6m9
                                                                                                                                                                                                                                                                I
     THE
    MArÍn0
                    R,
                 ¡oor0s
                              }TÀSSELIJ ¡{OTJDING                            CO., INC.                                                                                                                                                                      0
                                                                                                                                                                                                                                                            3
         3550         $¡TLLOWBEND                                                                                                                                                              d Conþlrollúll9 ruDb9t
                                                                                                                                                                                                                                                            0
    ![y                                                                           stolo                                                uooo                   Érul
     HOUSTON                                                                  l

                                                                              I   TX                                            14ts
                                                                                                                                177054
                                                                                                                                                          |

                                                                                                                                                          I
                                                                                                                                                                     4

                                                                                                                                                                                                01 600L09 00                                                I
                                                                                                                                                                                                                                                                1



    tr           Choclr box ll lhoro     u0 curotly no c¡mgôJ q rddltlons to lm lnlom¡llon dlrDlâyod ln Soctlon            A   ol th¡s r€pon. ûsn comÞlalàSocilon3 E
                                                                                                                                                                                     '"RMAL45o                                    9303
    Ènt(v ! omctootoÍrco
     3550 wrLLot{BEND BL\¡D, HousroN, Tx 77054-1t27
    rono¡Por Pr¡co 0r
     SA}IE
                             ou!rn{á
                                                                                                                                                                                          2ffiþ                                   tt
                                                                                                                                                                                                      I

                                                 Otlioer, dlreclor and m€mbor inlormation ls roporled as of the date a Publlo lnformatlon
    Please sign                  belowt          Repon ls comploled. The lnformatlon ls updsted 6nnually as.part ol lh€ franchlse tax
                                                 reporl, There is no requiremer t or procedure for supplementing the informatlon as
                                                 otflcero, dlrectors, or memÞeß chango throughoul the year.

    SECTION           A,     Name, tllle and maillno address ol each oflcor, dlreclor o/ mernber,                                                                                                                      ?8   5¿9?00r'
    N!mo                                                                                      o                                                           Oirælq
                                                                                                                                                                                                          m        m        ddvv
    ROYCE                 J      HÀSSEIJIJ                                                 DIREETOR                                                       ffi        ves           Tom
                                                                                                                                                                                   o¡plrallon             Ò             ô3 lo
                                                                                          uy
                                                                                                                                                                                                                            ''' u-'
    mflnc        aoqro$                                                                                                                                                           Þr¡lo
     PO BOX 204,87 HOUSTON, TX                                                     7'.1                                                                                                                                 |
    Nano                                                                                                                                                  utaærç
                                                                                              o
                                                                                                                                                                                                          m        m        ddYv
                                                                                            U¡¿€ Peî€, CÉ'ô
    ÀLÀII STE¡{BRIDGE                                                                      ñtñE^F^ñ
                                                                                           y À¡r!v-¡           v¡É                                        !          ves           Tûm
                                                                                                                                                                                   o¡plrcllon


    iö"öõi zo4a7 HousroN                                            , Tx 71u"'                                                                                                    Þt9t¡                                     ¿tf uNs

    Nrr¡ó                                                                                 lllla                                                           Dkælq                                           mmddyy
                                                                                                                                                          !          ves           Tom
                                                                                                                                                                                  Grpl¡stló
    M¡lInE ¡@los                                                                          UtrY                                                                                                                              ¿rr   çwq


SECTIONB, EntÉrlholnformallonrequhodloreachcorporallonorLLC,                                               llany, lnwhlchlhlsr8portlnoonlltyownsônintsteslollorpercont                                         (1070)ormoro.
I                                                      .rNC.
N0mo ol ownoq lguolralÛyl çqpq€llon q lrm(eg låDnilv comDily                                                 tùlats ol lqmanon             I I u8s ùuù nto nuNd. I uy                                          I   rorcontlG or uwnmnD
lR.              HÀSSETJL                   BUTTTDERS,
                                          çdpqo0on   Í lñiloo taally comD8ny
                                                                                                               ITXìm8td                               10139462600'
                                                                                                                                                        svù numot. uv
                                                                                                                                                                                                               1100-.00
lNamS ol ownoo l8uo8l(xlryl

lR.              HÀSSEr,f,                  & CO,           rNC.                                               lùlalo oI

                                                                                                               ITX
                                                                                                                                                      I tox¡õ

                                                                                                                                                      10120280800'
                                                                                                                                                                           nto             n                   trorcDnl0m ol uwnmntD

                                                                                                                                                                                                               1100-.00
SECTIONC. EnterlhslnlormatlonroqulrsdloroachcorporallonorLLC, lfany, lhatownsanlntsrestollenpercent                                                             (10?ol ormorolnthlsreportlngenlity.
lNôooolom!ólDvÐltdod9lrondfmileonÀDnlv6mo5nv                                                                                                          t¡6xu$rsr!.ntlffd    tr¡trt,
                                                                                                                 lstÀtaôrtrymsftotr
                                                                                                                                                      I                                                        I
l"oo,r,tno         o-,           rlgÐtüod onrco curon,,, on ,,..   ,*   ,n"n*iloß        ttyou næd lo m¡k"       in"no*,
las"nt                RoYCE
                           "no
                                            J HÀssnrrlr                                                                               tr,:lï"'."r'Jl"iJii,lffii'i'iliî^T.ili,,.
I                          ___                                                                                                  luily                  lutdc             l¿rruoor
lornco; 3550
rrl---t'-                                wILLowBEND                                                                             IHOUSTON               lrX               l'17054
Tho       !bOw    idml¡u         l9   Þ4/lrod by Sæl¡on t 71.209 al lhe Ts OOdo lor Aaoh Corpq¡Uon I limllld lhÞlllly comptny lh6t            l¡lôô   ! fa¡ô¡ Fmclìlro            Tsx Repdl. Usû
ârrdllloMl thoolß         ld S.ctloN       A, B, ed C. il ñæÉnry Th. lnloñâtlon will br svElleblo ld oub¡¡c lEpectlon.



    s¡oh pæoô                  ln thl.   rÈp{t wha l!   n oflcq, diFclq, q   mombl od who         lo   nol dtrlnlV ômpby.d by lhlo, tr ô r.l¡lôd, ærpqàt¡On              Or   thnltod   [.bll¡ty @Dpsy.
                     ^ltlÌ

    ñL%           >Vþìé¡k
                     ,l                              '^lrt                                                 |   ähtt-ot*t                         l'""t t-            z'       zool liiä:ääsläüqz
             '                                     ,f   .                             ' . Te¡as Cäinþlrpller Ofllclal Use Only



                                                                                                                                                                         lvao. l"lprFrNDf n
                                                                                                                                                                                                                              ]il
                   ffiffi#ffiffi ffiffiffiffi                                                                                                                                    ilil illilr    r   illlilll
                                                                                                                                                                                                               rot9
                                                                                                                                                                                                                   illl il              ilil   ilr   I1ll
           Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 29 of 37



6ü0¡ol     05-05.00
                                                                                00007200533                                                                                     Filins Number;160010e00
                                                                                                                                                                                                                                                              -l
fx2000                    c5.102                            TEXAS FRANCHISE TAX PUBLIC INFORMATION REPORT
Vor. r.2                  (Bd. 1'00¿!)                          (To þa lited by Cotpomuons ancl Liniled L¡aþility Compan es (LLCS))                                                                                                                                <t
                                                                                                                                                                                                                                                                   c
                          ¡Tcode 13196                           Thl$ rspôrt MUSI bo l¡lod to satlsly lranchlse tax rôqulremcnl¡
r   Taxpayer nurnþef                                                           r   Report y€at                                   You havo csrtaln rlghtB undar Chsptet 552 snd 559, Governmonl Code,
                                                                                                                                                                                                                                                                   c
                                                                                                                                                                                                                                                                   c
        32002854928                                                                         2   010                              to rev¡øw, rEquesl, snd corr€cl lnloma¡lon we hava on nß about y,u,                                                               c
                                                                                                                                                                                                                                                                   o
                                                                                                                                 Conlocl us áfr (61 2) 165-4600, or (800) 252- 138 l, toll lrao nat¡onwìde,                                                        {
 lo¡p¡yt     nomo


 M¿llln0
        R. IIÀSSELL HOIJDING
  fHE¡ddr.et                                                            CO.        ,        INC.
                                                                                                                                                                                                 Ssetary ol Slalo ih nuñbr
  3550 V|ItLOI^IBEND                                                                                                                                                                             q ComÞtrollü fle numbd
 Cily                                                                     lSblo                                                       ¿lP   Codo                Plu!   ¡¡

  HOUSTON                                                                 lrx                                                         't7 0s4                                                    01600L0900
            Chlc¡ bol ll lhs. ûc rylonlly ño ch.ngôr or.ddlìloro to lh. l¡tom¡116 d¡rphy.d                         ¡n   S..lìon A õt lhlt repdt, lhon êompl.l. S*tlonr B ¡nd C

 E^ùry'r prlælFl oflc.
  3550           WTT,ITOWBEND                     BLVD, HOUSTON, TX 77054-Lt2-t
 P.lnopol plsço ol þþln6a
  SAME
                                         ofllcer, dlreolor and membor informatlon ls repoñod as of th6 dâte â Public lnlomatlon
Please sign               belowl         Roport is oompleled, The info?mation is updated annually as.part ol the lronchise tax
                                         tøPort, Th€re is no roqulrcmont or prooodurc lor supplemenüng tho lnlormation as
                                         otliqs¡s, d¡¡€c1¿¡r, or membels chenge throughout lhe year,
                                                                                                                                                                                            ilililil|ililil ililrilililltilillillilillilillllilililililililllil
SECTION         A,     Name, title and rnâilino addross ol each ollioer, diroolo¡ or membe¡,                                                                                                                  r3200285,192810'
                                                                                       7¡tl.                                                                O't.clü
                                                                                                                                                                                                              mmddyy
                                                                                                                                                                                  fm
 ROYCE               iI    HASSELIJ                                                     DI RECToR/ Pzt+                                                     S          ves
                                                                                                                                                                                  E¡þ¡r¡llon
 Môdrn9    oddro!!                                                                     GIy                                                                                        stttô                                   ¿rP uodo
 PO BOX 20487 HOUSTON                                                                   TX 7722
                                                                                       -flrll
 Norno                                                                                                                                                      Ohrclor
                                                                                                                                                                                                              mmddyy
 ÀI.ÀN STEDÍBRIDGB
     odd¡st
 Mdll¡ñO
 PO BOX 20487 HOUSTON
                                                                                        9r3.ECTOn
                                                                                       Clly
                                                                                        TX 't722
                                                                                                                           ûcg çtf                 I        !          tes        ldm
                                                                                                                                                                                  arphEllon
                                                                                                                                                                                  Sloto                                   ZIP Codo


 None                                                                                  Tl(o                                                                 Otætor
                                                                                                                                                                                                                  m       ddvv
                                                                                                                                                                                  lm
                                                                                                                                                            El         v.s        a¡p¡r¡llon
 Mo¡¡ng    ¡ddro¡r                                                                     a)ity                                                                                      $btc                                    ¿rP   ccd.
                                                                                                                                                                                                                      |


sEcTloN B,          EnlEt lhc lnlormation roqukod lor each corporallon or LLC, il any, in ryhich lhb feportlng onl¡ry owns ¡n inlËfosl ol len pef c6nl ( l0%) of fiofe,
Nomo     ol owned (tub.ldl.ryl Êdpdellon d lh¡ted llsbllily .ohF ñy               lSl.l. ol lom.tion                lleE! SOS lil. núhbr. lt he         lPrca^l.Oc 6l Ow¡eitHF
 R.        HÀSSELL BUILDERS, INC                                                                              lrx                                      |    0139452600                                           |   100.00
Nâmâ ol    ow^cd lrubrkllôrylcdÞdollon       d   t¡m¡tort   l¡rbility mmÞøñy                                  lSl.la ol torñot¡on                      lTãte!      SOS lilÒ      nuhb-,    if   My               lPrcoñbgo ol Own¿trhlp
 R.        HÀSSEIJL                & CO. INC.                                                                 lrx                                      |    0120280800                                           1100.00
SECTIONC, Entorlholnlormallonrogulredloreaohcotpordlion0rLLC,ilsny,t¡alownsan¡nlerestoflenporcont(100/o)ormore lnlhlsrep0rllno€nlity.
Nome ôt ownod        lr¡rtnl) crporollon d lihltod tlrbitity ¿ompôrìy                                                      ol   lqnÞllon                   Toxor SOS lrl.        numbr, it my                                    ol   Own$tilp
                                                                                                                   lslqb                                                                                         lP¡c.rt¡9.
                                                                                                                                                                                                                 I
ñ!9i!ldod !gÍl        o^d rogbldod   oflc. cwcntly on llo, lsog l¡!Yucllo¡o        ll you       nrd   ¡o   m.ko Glr¡ôgs)
Asont! ROYCE iI HÀSSEITIJ                                                                                                                                       n           chF¡ bt¡    ll ycu
                                                                                                                                                                            rôelrløld 0ost
                                                                                                                                                                                                 ñocd,mr
                                                                                                                                                                                                 or
                                                                                                                                                                                                                 lo cloñgo lhD
                                                                                                                                                                                                      roCrlr.d or¡H lnldrul¡on
                                                                                                                                                                                                      8lô1.                          Oodr
Ofiice: 3550 WIIJLOWBEND
Tho Àbovo ltrlorm¡llon b requi.d by Sæìlon 171.20¡ ol tha            lox Ccd, lw iloh corpoEllM               or
                                                                                                                                    l'übusrow
                                                                                                                   llmh.d lhblllly @npûnt lh¡l flô! ó Îo¡âs Frå¡cùl!o             Ì.f   âopdt, Ult
                                                                                                                                                                                                      TX                    li 7054
oddiliotrll lhmlÁ ld gocl¡onr A B, ud C, ll næelsy, Th.              lnldn.llon wfllba 6v0ll¡bli ld            Þubllç    lnrFod¡ú.

                                                                          b lrlo ud sml þ rh¡ bEl al my Xngthdg,oond bõllsl, re ot lho dalo brtw, 6né tirl ! gopy ol thl!.epll                                                  hæ   b$n mllrd tg
 oåçh    psloñ ¡.bed l¡ lhh                                           ü mmbr ¡nd who Ir nol Morlly snploygd by lhlr, q ù rolutod, cøporltlon q llmllod lhblllly ooñpbt,
 slgn
 here                                                                                                        lË*EúF"*t l*'"t'o- zoþ                                                                    |
                                                                                                                                                                                                           7tà-t100, TSI Z
                                                                                        lexas Complroller Otlicl¡l Use Only


                                                                                                                                                                             lu.,o. lllPrR,NDl"l
                                                                                            HÌIITffiilH
                                                                                                                                                                                 llltlil il ilIilt            iltililillltilIilllililtlt
              ffiffiffi#$                                                              ,i
                                                                                            Ëil;f,41ffiil,,C                                                                                                     1019
            Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 30 of 37


                                                                                         00010370682                                                                                    Filins Number: 160010900
000?0l tl-02.00
TX2010                                                       TEXAS FBANCHISE TAX PUBLIC INFORMATION REPORT                                                                                                                                                  ¡r
Vd. 1.0                                             To be lllad by Corpontlons,                        Lhlted Llabillly Coñpan¡as (LLCS)                   End nnenclal lnstltut¡ons
                         05-t02
                                                           Thtl reporl MUST ba signcd ond flled to collely lronohlso tûx r€qulromonto
                         (9.OS/291
                                                                                                                                                                                                                                                                 (,
                         r Ïcode           1 3 1.9 5
                                                                                                                                                                                                                                                                 (¡)
                                                                                                                                                                                                                                                                 o
¡    Toxpayor  numbor                                                                                         ¡     Roport yoar
                                                                                                                                             You htvo ood¡f n rlghlo unde r Chapto r 552 dnd 559, Govem mønt Code,                                               ?\)
                                                                                                                                             lo rcv¡ew, rcquasl, and comct lnlomatlon wo havo on l¡le aboul y1u.
    32002854928                                                                                                     20tL                     conlsct us alr (512) 463-4600, or (800) 252-1381, loÌl lBe nailonwlde.
                                                                                                                                                                                                                                                                 (¡J
                                                                                                                                                                                                                                                                 \.1
 'Ìrxpsyr ¡omc
    THE R, HÀSSEIJL                                 HOLDING                    CO., fNC.
 M.lllng.ddrsr                                                                                                                                                                                 Søl¡ry           ot   St¡l.l¡lo numbdÍ
      3550          WIITIJOWBEND                                                                                                                                                               Compùollr llhnumbY

 'frousno¡l                                                                    l'üi
                                                                                                                                      lzlP
                                                                                                                                      htosa
                                                                                                                                             cod.          I Plu¡
                                                                                                                                                           I
                                                                                                                                                                         4

                                                                                                                                                                                               01600L0900
t]          Chet1 bo¡ ll     thn rþcunenlly       ño   cluagæ fiom provlout       ysì        It no   lnlcmllon it dltphy.d, ampl.lc l}r sppt¡eblo lnfmallcn ln 8ætlonr A, â md                             C,

 P.hêlp.l Þttio.
      3550 WIIJLO$IBEI.ID, HOUSTON.
 Pl¡¡clp.l Þl¡c!    ol   butlnðr
                                                                                         rx                   77054
     3550           WITJLOWBEND, HOUSTON,                                                TX                   17054
                                            Oflcor, dkBotor and membor lnlormatlon ls roporled ae ol tho d¡lo a Public lnlormatlon
proase sisn                berowr                                              ;Jì:,'lgiti';ååËiÍJB:jÍij:ll,ä,1åirI.H,:,Hìe,gïJ.'
                                                            memboro change throughout lho                   year.
                                                                                                                                                                                               lllilrillillffi llilllill lllililil|ffi rflllillilrililililrilrilll]
                                                                                                                                                                                                                r3200?85{92011'
9ECTION         A        Name, tltle and mailing addrsss of each oflìcor, dkector or membor,
 Nsm                                                                                                   fll!                                                Ohælcl                                           ,nmddyy
     ROYCE               J    HÀSSEI,I,                                                                 DIRECTOR                                               E         yEs           lm
                                                                                                                                                                                       .rDl.!llm
 M.lllng oddror!                                                                                       Clty                                                                            Sht.                                  ZIP Codo


 N¡mo
     PO      BOX 2048? HOUSToN                                                                          rx
                                                                                                       Ìlllo
                                                                                                                     7722
                                                                                                                                                           Otætø                                            rnmddyy
                                                                                                                                                                                       Îm
     ALAN STB}ßRIDGE                                                                                    DIRECTOR                                               I         ves
                                                                                                                                                                                       axo¡r!li6
 Mrllin0   !ddr.s                                                                                      C¡tt                                                                            êt¡1.                                 Z,PCcdo
     PO BOX 20487 HOUSTON                                                                               rx           7722
NmD                                                                                                    11llo                                               olætr                                            mmddyy
                                                                                                                                                               fl        YEs           lm
                                                                                                                                                                                       .xDùollgn
Melllng    odd.sa                                                                                     C¡lY                                                                             Strlr                                 ZIPødo

SECTIONB Enlerlhelnlormalianrequirodlor0achcorporallonorLLC,lfany,inwhlchthlsonlityownsanlntelostoltonporcont(1e/r)ormors,
lNsñi    ol ow¡ed (!ublldlrry)       @pqolloñ dUmitcd ll¡bll¡ly comprñy                                                     Slûlo   ollmrllon                           fsx¡r   SOg   lll. numÞú, t rny                Psc.nl¡!eol Ownü!hlp
I R.ôl TIASSEIJIJ      BUIIJDERS, INC
          (.ub¡ld¡.ry)@fmllo ú llm¡l.d
                                                                                                                            TX
                                                                                                                            S1¡lr   ollm.llon
                                                                                                                                                                        0139462500
                                                                                                                                                                                 ll uy
                                                                                                                                                                        Ì.r.rSOS flt nuñbr,
                                                                                                                                                                                                                           100.00
                                                                                                                                                                                                                       PF.nl¡!.ol
                                                                                                                                                                                                                                Ow¡*.hlp
lNoñ.       Dwñod                      camp¡ny                liEblllty
I R. IÍASSEI,I, & CO, INC.                                                                                                  TX                                          0120280800                                         r.00.00
SECTIONC Enterthelnlormall0nroqulredloreachcorporallonorLLC,ilany,thal                                                              ownsanlnlor€stoltenpercont('1070)ormorolnlhlsentlly
                         or limilod lhbillty company.
Nôme of    or¡od (perol) colpa¡ìon          or   lnlled   ll¡bliI   compony                                                                                             f@r     8OS   lll. numbr, f   ¡fy              Pr?mb¡o   ol   OwnFhlp
                                                                                                                        lst¡t.otrdErrq                              I
Fegl!lqadoornl ond rôelrtdod omc! cuû.nlly on lll.. (S.o ln!ùucllons
Agont! RoYcE                          iI    HÀSSELI,
                                                                                         ¡t   yd nrd           lo   malachrno$)
                                                                                                                                                               tr               Cheh ba¡ ll yd n6d lqm! lo chBnoe
                                                                                                                                                                                lho re0btrtC aoçìl ol rool¡lJ.d oÍlce lnlmollon.

orllcer                                                                                                                                                                                         8l¡td
                                   wr[Lor'TBEND
                                                                                                                                                                                                                      ZIP Cadr

                 3550                                                                                                                 li'busro"                                                    TX                           '17   054
ld   Sælicn9 Á,'8, ond C, lt                 lho    hlmllon         wlll bo ¡v¡ll¡blc   ld    publlc    lilpftllo¡.
                                  ^ru$ry,
 I   tukú{ tl'¡l th! ¡ôroru¡loì h                                                    b truo ond ow6l lo th. b¡l gl ny k¡ryrodgp lnd bellci o ol lho drto below, ¡nd lh¿l o ooÞy ol lhb repúl h¡.
                                                                       0n   gfflct, dtælot ü nambr ond who 15 no¡ cumlly mploy€d by tìle, w E rolllod, corpqÊtlcn q lhnl¡od l¡eÞllllycomplny,

 9rgn
 here
                                                                                                                    lt'"'   ur¿É
                                                                                                                    IpnssrpsNr
                                                                                                                                         Uñle
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                               6-
                                                                                                                                                                           tuB ædomd phom ourtf
                                                                                                                                                                             15-   èatl                    ?tB. Yao- ?.5't¿
                                                                                               1e¡9a Çp[plr9llrr Olliciol Uro_Orrly_                               .,

                                                                                                                                                                                        vvoe                                                tr
                                                                                                                                                                                   I                   l¡l              PrRrNo
                                                                                                                                                                                                                                        I




                                                                                                                                                                                      llillllilI           ]t illl il ll ilt r¡il Iiltilt        ]   ]
                                                                                                                                      ffi                                                             lt


                                                                                                                                                                                                                      1019
        Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 31 of 37


                                                                                                                                              Flling Number: 160010900

                                                           Texas Franchise Tax Publi< Information Report
ff1,,.;1';1;' oS.roe                             TobefitedbyCorporat¡ons,LlmltedLlabttityCompon¡esILLC)andFtnønctollnsthuttons

t'¿,.y'rì'är',lr;:ilirlrrru                     ,,"nï,l',.]jo"rrMUsrbesrqnedandredrosa'srvrrônchrseraxrequrremenrs
                number                                                                                               You hove ce¡1¿ln rlghts under Chupler 552 on¡l 559, Govetnment Cocle,

  3     2       0         0       2   8     5      4       I    2     B                     2    0      1       3
                                                                                                                     to rcview, rcquest, and conect infotnolion we have on lile aboLtt you,
                                                                                                                                                        2) 463-4600.
            nàÌìg
                        THE B. HASSELL HOLDING COMPAN
                                                                                                                                                                                              or
                        12512CUTTEN HD STE A                                                                                                                          file number

                              HOUSTON                                                  TX                                                                            01 6001     0900
O       Blacken ci¡cle if therc are <urrently no changes from prevlous year; if no inlormðtion ls dlJplðyed, complete the applicable informalion in 5ections A,                  B   and C.


                              1


                                                                                                        77066




SECTION     A       Nar¡e, title and rnailing address of each officer, directr¡r or ma                                                                            320028540281 3
 Name                                                                                   e                                         urrecfot                         mñddy
                                                                                                                                                  Term
  HOYCE J HASSELL                                                                                 DIRECTOB                        I     ves
                                                                                                                                                  explration
 fvlðtl¡ng addÍe5   5                                                             atlY                                                            ,tåte                    ¿ll' Lode
  1251 2 CUTTEN RD. STE A                                                                                     HOUSTON                                      TX                        77066
 Name                                                                             llIe                                            urrectôr                         Mmddyl
                                                                                                                                                  Term
  CYNTHIA L. GHOOMS                                                                             SECRETARY                         Q     vrs
                                                                                                                                                  expiratfon
 N4a¡lino àddres!                                                                 c¡ty                                                            ttate                    ¿lP code
   12112CUTTEN BD, STE A                                                                                      HOUSTON                                      TX                        77066
 Nðmc                                                                             I   lÙe                                         Uirector                         mmdd
                                                                                                                                                  Term
  RICARDO TODESCHINI                                                                                 EXEC V/P                     Q     vrs
                                                                                                                                                  explratlon
 Mãilino âddress                                                                  Ity                                                             ttâte                    ZIP   Code
  125'12 CUTTEN BD. STE A                                                                                     HOUSTON                                      TX                        77066
SECTION     I       anter the lnformalion required for each corporation or LLC. if àny, in which thls entity owns ðn interest of l0 percent or rnore,
 Name 01 owned (suþsidlàry) corporation or l¡mited l¡äb¡lity compåny                                          ot lormatlon              ex¿s 5O5 tile number, ¡t any )ercentage ot ownership
                                                                                                     15tate
 \ame ol owned (suþstdldry) crJrpora¡lon or llmited liôbllil.y company                                        ol lormätlon              lexas 5()) tile nullìÞer, ll any Jercenlage o1 ownetsnlp
                                                                                                     lState
SECTION     C       Enter the information required for each corporation or LLC, Ìf atry, that owns an interest of 10 percent or more in tlrìs entity or lirnited
              liability company.
 !anre ul owned (parenll corporatíon or limited li¿bilíly romp¿ny                                             of formatlon              Texðs 5OS tile number, it àny          t¿ge
                                                                                                     l5late
                        an                        c(lfrÈ       on                               you                                                       Yotl
                    CE J. HASSELL                                                                                                 \_/    the reg¡stered agent or regÍstered office

          12512 CUTTEN ROAD, SUITE A                                                                                         HOUSTON                                TX

for Sccdons À       ¿od       f           The ln[ormatlon wlll be avail¿blc for




                                                                                                ilrle                           lD¿te                            lAreò codeand phone nunìÞel
 iFål       ou",o B McMullen                                                                            Electronlc              I tt-oo'zots ltzlsl                          siz-10s1
                                                                        fexas Comptroller Official Use Only

                                                                                                                                                    VElDE        o       PIR IND              c

                                                                                                                                                ililrililrilt ll ilr illllrllil] lllilll           l]
         Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 32 of 37


                                                                                                                                            Filing Number: 160010900

                                                       Texas Franchise Tax Public lnformation Report
,zr_]\ '4'g'¡¡.'s5-1s2                            To be liled @ Corpotations, Ltmtted Ltability Compon¡es (LLC) and Finonclaltnst¡tutions
(sl(^j          (Bov.9'1 1130)
'\37 ,ti.-$:i'
       ¡(Ar'                                        Thls reporr MUsT be slgned and flled to satlsfylranchlse tax requlrements
               rTrode 13.l96                     Franchise
I                   nurnber                                                      I                                You hdve certalnrlghts under Chaptet 552 ond 559, GovernñentCode,

     3
 faxpayer
         2
               na
                    0
                    me
                          0        D   I     5     4     I    2      Bl          lz           0      1       4
                                                                                                                  to revîew, rcquesl and conect lnlormotiøt we have on file obout you,
                                                                                                                  Contact us at (800) 2s2-l 381 ot (Sl iì) 463 4600.

                         THE B. HASSELL HOLDING COMPANIES, INC.
                                                                                                                                                                                                     or
                          12512 CUTTEN RD STE A                                                                                                                   ler file number

                              HOUSTON                                            TX                                                                                  016001 0900
         Blacken clrcle lf there are currently no chlnges from prevlou¡ yea              lf no inform¿tion is d isplðyed, complele the appllcable infornation in Sectionl A, B and C.
O                                                                                    D

 )rincipal otfice

 Pr¡n(lpâl plèce ot buslne5s



rMif,ífl$#df,,Í..,fiiir#jîî.'$."lllilillilllilllillllilllllillilllillll]ll]lllllilllllllllillilllll
 SECTIONA             Name,tltleanclm¿riliniladdressofeachofflcer,dlrectorornrònâger.                                                                            9200285492914
                                                                                                                                                                  ññ                           vy
                                                                                                                                                 Term
     RICARDO TODESCHINI                                                                       EXECUTIVE                        Q      ves
                                                                                                                                                 explràtlon



                                                                                                                                   rectot                         mñd                                 v

     ROYCE J HASSELL                                                                           DIHECTOR                        I      vrs
                                                                                                                                                 Term
                                                                                                                                                 expiratlon



                                                                                                                                                                  mmdd
                                                                                                                                                 Telm
     CYNTHIA L GFOOMS                                                                        SECFETABY                         Q      vrs
                                                                                                                                                 expltðllon



SECTION        B      Enter the information required for each corporation or LLC, if any, in which this entity owns an interest of 10 percent or more,
 Nðme ol owned (subsldiary) corporat¡on or lim¡ted llabílf ty company                                      otton'rìation             Iexas 5OStile number, itany
                                                                                                  lState
 Name ol owneó (suÞsldiary) corporation or limíted llðbility company                                       ol lofmàtlon              Tex¿s 505   llle number, ll any
                                                                                                  lstate
SECTIONC EntertheinformatlonrequiredforeachcorporathnorLLC,ifany,thatownsânlnterestof                                                  l0    percentormorelnthlsent¡tyorlimlted
                     li¿bilitv companv.
 Name o1 owned (perent) corporation or limited llab¡lity company                                           ot foÍmat¡on              lexàß SO5lile number, ltany
                                                                                                  lstale
                                                             on                              wa                                                        you
                              J.           ELL                                                                                 o       the reglstered agent or registered offìce

          12512 CUTTEN                               SUITE A                                                               HOUSTON                                  TX

fot Scctions            ¡nd                Thc                bc avall¡blc lor
 Idorlare that the inform¡tion in lh¡5 deument ànd ¿ny atta(hments is true and corrêct to lhe best of my knowledge and Þellef, as of the dòte below, anC that a copy of thls re.porl has
 bem m¡iled to eðch porson rìrmcd ¡n this rcport who ¡s an oficer, d lrector or manaçr and who is not currcntly employed by this, or a relaled, corpoalion or fim¡ted l¡ab¡l¡ty company.
                                                                                             fne                             lDate                             lArea code and phone numþer
 lF'åÞ       tottY             oNHATZER                                                               Electronic             I tt-'ts-zoß lt zrs I si2- 103'l
                                                                       Texas

                                                                                                                                                  VE/DE         c         PIR IND                c

                                                                                                                                              illl |l ilt ll ilt ll ilr ll ilt   I   lll llt ilt I llilt   I   ]
          Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 33 of 37




                                                                 Texas Franchise Tax Public lnformation Report
r/ilì\':ù;.i:îì:s 0S.102                                TobellledbyCorporctions,LlilttedLtabllttyCompanies(LLC)ondFtnancioltnstltut¡ons
(tÐV^J .i.:]'sl, (Rev.9.1 1i3o)                           Thh report MusT be slgned and flled ¡o satlslyfranchlse rax requlrements
\3:'/ ¡(n{¡             rTcode            19196 Franchise
I                  number                                                                 IRe                        yau havè ærtrlnrlghts under Cltoptet 552 and S59, Government Code,

    3        2      0
                 nàme
                            0        2    I         5        4   I   2    Bl              lz     0      1       4
                                                                                                                     to rcvíew, rcquest, and conect inlo¡motion we hove on lile obout you,
                                                                                                                               ot               I   381or               463-4600.

                           THE R. HASSELL HOLDING COMPAN
                                                                                                                                                                                                                                  ot
                           12512 CUTTEN RD STE A                                                                                                                                          lìle number

                                   HOUSTON                                                TX                                                                                            01 6001           0900
             Blacken circle if there ¿re currently no changes from prevlous yelr; lf no Informotlon ir dl:played, complete the applicable inform¡ lion in 5eclions A,                                     0 ¿nd C.
O
 )rincipel oftice

 )rincipàl plåce of buslness


     , I t /                                        dir                                                                la ¡ì Puhlíc lnfornlalbnl

fllglW
                                         Off¡cer,

             1"1,,",'J'ìf
               dir                       ofhcers,
                                                                                                                       ,f,1','lijlil','¿'"-jl'       I


                                                                                                                                                                                                                  iltilil] ll]l ilil llll
                                                                                                                                                     I   tilililililllil ililr                 ril ilfl   ililr
 SECTION          A     Närne, title and rn¿l¡ll          address of each offìcer, director or mônager
 !ame                                                                               Iitle                                           Dlrector                                           ñmdd
    CYNTHIA L GBOOMS                                                                              DIRECTOR                          I    vrs
                                                                                                                                                            Term
                                                                                                                                                            expiration
 vlarlrno äd dress                                                                 Llry                                                                    it¿te                                  ZIP     Code
    12fí1 2 CUTTEN RD. STE A                                                                                  HOUSTON                                                     TX                                 77066
 \ame                                                                                     le                                        Director                                           mñ.ldyy


 'vla¡l¡ng ùddress                                                                  :.i   ty
                                                                                                                                    Q    ves
                                                                                                                                                           Term
                                                                                                                                                           expiratlorr
                                                                                                                                                           rla   lc
                                                                                                                                                                                 tttt             ¿lP Lodc

 \'lame                                                                             lrtle                                           Drreclor                                           mmddYl
                                                                                                                                                            Term
                                                                                                                                    Q    ves
                                                                                                                                                            explratlon           ||
 lvlä¡ling àddress                                                                  lity                                                                   )late                                  ¿lP Lode


 SECTIONB EntertheinformationrequiredforeachcorporationorLLC,ifany,inwhlchthisentityownsaninterestof l0percent ormore.
 Nårìe    01     owned (subsrdtàry) corporàtton or ttmtted ilabtIty compàny                                   oltormailon               lexas 5u5 tile numoer¡                    rÌ   än) Percenlð9e ol ownef shtp
                                                                                                     l)lare
 l\ame    o1     owned (suÞsrdl¿ry) corporatron or ìlmlteo llaþtlity company                                  of lormàtton              texas 5U5 lrle numÞer, rl an) Percentage of ownership
                                                                                                     15tate

 SECT¡ONC EntertheinforrnatlonrequiredforeachcorporatìonorLLC,ifany,thatownsanlnterestof 10 percerìtormoreinth¡sent¡tyorlirnited
                      l¡rhilitr,    ¡nnrn¡nv
                                                        or               comPany                                                                                                                                      owne

                                                                                                                                                                        you
        t:
                      en
                                J        ASSELL                                                                                     c     the registered agenl or registered ofllce

               12512 CUTTEN                                  SUITE A                                                         HOUSTON                                                    TX
Thc ¿bôve information is requircd              5e(tion 1 71 ,203 of thcTax Code fo¡ each corporation or limited ll¡b¡lity company lh¡l files   à Têxàs Franch¡se Tax               ßeFÉrt, Use ¿dtJil ior¿l rhcet:
for 5ærlons À, B, and rf                          lnformation wlll bê avall¿ble for



                                                                                                Iitle                           iÞate                                            lAre.r code ancÍ phone ttutnoet
 ILTål           to"tY              .NHATZER                                                             Electronlc              I tt-ts-zot¿ ltzlel si2-1osj
                                                                            Texas Comptroller Official Use Only

                                                                                                                                                                 VE/DE                         PIR IND                       C


                                                                                                                                                         illlil lilllilt I              til   lliltilililt il Illlll Ill
Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 34 of 37
Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 35 of 37
Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 36 of 37
Case 19-03452 Document 1-18 Filed in TXSB on 05/03/19 Page 37 of 37
